 

Exhibit 10.2

 



Execution Version

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of July 25, 2013, is
entered into by and among InnerWorkings, Inc., a Delaware corporation
(“Purchaser”), Tomas Baca (“Tomas”), and Filip Zak (“Filip”). Tomas and Filip
are referred to herein each, individually, as a “Seller” and collectively, as
the “Sellers”.

 

RECITALS

 

A. Sellers own 100% of the issued and outstanding shares of capital stock or
other equity interests (collectively, the “Shares”) of each of:

 

(i) EYELEVEL s.r.o., a Czech Republic limited liability company with its
registered office at Prague 4 - Kamýk, K Lesu 345/3, Postal Code 142 00, ID No.:
257 16 433 registered with the Commercial Register maintained by the Municipal
Court in Prague, Section C, Insert 63801 (“Eyelevel CZ”) (such Shares being
held: (A) 50% by Tomas corresponding to the registered capital contribution of
CZK 50,000 and (B) 50% by Filip corresponding to the registered capital
contribution of CZK 50,000; both Tomas and Filip have continuously owned their
respective Shares in Eyelevel CZ for more than five (5) years and are therefore
relieved from obligation to tax their income from the sale of Eyelevel CZ
Shares);

 

(ii) EYELEVEL Solutions Ltd, a United Kingdom limited company (“Eyelevel UK”);

 

(iii) EYELEVEL, LLC, a Russian limited liability company duly incorporated on 15
April 2008 and existing in accordance with the laws of the Russian Federation,
with its registered offices at Building 11, 14 Serebryakova Proezd, Moscow,
129343, the Russian Federation, registered with the Unified State Register of
Legal Entities of the Russian Federation, under main state registration number
(OGRN) 1087746517913, and with tax identification number 7734583415 (“Eyelevel
Russia”);

 

(iv) EYELEVEL RETAIL SOLUTIONS CONSULTORIA LTDA., a Brazilian limited liability
company (“Eyelevel Brazil”);

 

(v) Taizhou EYELEVEL Store Fixtures Co., Ltd., a Chinese limited liability
company (“Eyelevel China”);

 

(vi) EYELEVEL Solution Pty Ltd ACN 158 690 432, an Australian proprietary
limited company (“Eyelevel Australia”); and

 

(vii) EYELEVEL Limited, a Hong Kong company (“Eyelevel Hong Kong”).

 

Eyelevel CZ, Eyelevel UK, Eyelevel Russia, Eyelevel Brazil, Eyelevel China,
Eyelevel Australia and Eyelevel Hong Kong are referred to herein, each,
individually as a “Company” and collectively, as the “Companies”).

 

B. Sellers also own a majority of the issued and outstanding shares of capital
stock of Eyelevel, Inc., an Oregon corporation (“Eyelevel US”).

 

C. The Companies are engaged in the business of selling and fulfilling sales of
retail permanent displays and merchandise fixtures and providing related design
services primarily in the countries of the European Union, Russia, Brazil,
China, Australia and Hong Kong (the “International Business”) and together with
Eyelevel US, are engaged in the business of selling and fulfilling sales of
retail permanent displays and merchandise fixtures and providing related design
services primarily in the United States (the “US Business”, and collectively
with the International Business, the “Business”).

 



 

 

 

D. As of the date hereof, Purchaser has entered into that certain Stock Purchase
Agreement (the “US Agreement”) with the Sellers and Ed Halla (“Ed”), whereby
Purchaser will acquire all of the outstanding stock and other equity interests
of Eyelevel US (the “US Acquisition”).

 

E. In connection with the transactions contemplated by this Agreement, each of
Tomas and Filip are executing (i) an Employment Agreement with Eyelevel CZ and
(ii) an Employee Innovations and Proprietary Rights Assignment Agreement with
Eyelevel CZ, with each of the aforementioned agreements to be effective as of
the Closing (as such term is defined in Section 8 below).

 

F. Purchaser wishes to purchase from Sellers, and Sellers wish to sell to
Purchaser, the Shares, upon the terms and subject to the conditions contained in
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, Sellers
and Purchaser agree as follows:

 

1.                  Purchase and Sale of Shares. Subject to the terms and
conditions of this Agreement, and in reliance upon the representations,
warranties, covenants and agreements made in this Agreement by the parties, at
the Closing, Purchaser shall purchase and accept from each Seller, and each
Seller shall sell, assign, transfer and deliver to Purchaser, all of such
Seller’s right, title and interest in and to the Shares held by such Seller,
free and clear of any and all liens, security interests, charges, pledges,
covenants, conditions, restrictions, assessments, options, rights of first
refusal, encumbrances and other adverse claims or rights whatsoever
(collectively, “Encumbrances”).

 

2.                  Purchase Price. The aggregate purchase price being paid by
Purchaser to Sellers for the transfer and delivery of the Shares and the rights
and benefits conferred under this Agreement shall equal to an amount up to US
$36,000,000 (thirty-six million U.S. dollars) (the “Purchase Price”). The
Purchase Price shall be paid in such amounts, in such manner, and at such times
as set forth below, and shall be allocated among the Companies as set forth on
Schedule 2(a) hereto:

 

(a)    An amount equal to US $8,333,334 (eight million three hundred
thirty-three thousand three hundred and thirty-four U.S. dollars), as adjusted
pursuant to Section 3 below, shall be paid as follows:

 

(i)                 US $7,900,000 (seven million nine hundred thousand U.S.
dollars), as adjusted pursuant to Section 3(a)(i) below, and minus (A) the
aggregate outstanding amount of the shareholder loans currently payable by the
applicable Seller to Eyelevel CZ, as set forth on Schedule 6(z) hereto (such
amounts, the “Shareholder Loans”) (it being acknowledged and agreed that in lieu
of payment of a portion of the Purchase Price equal to the amount of the
Shareholder Loans, the Closing Payment has been reduced by such amount and the
outstanding Shareholder Loans shall be deemed repaid and shall be cancelled as
of the Closing) and (B) the amount set forth on Schedule 2(a) hereto opposite
“Eyelevel Russia” to be paid only upon completion of the Russian Closing (as
defined in Section 8(a)) (such total amount, as adjusted, the “Closing
Payment”), shall be paid to Sellers at the Closing in cash, by wire transfer of
immediately available funds in accordance with the instructions provided in the
Disbursement Letter (as defined in Section 8(c)), and such Closing Payment shall
be allocated among the Companies as set forth on Schedule 2(a) hereto; and

 



 

 

 

(ii)               US $433,334 (four hundred thirty-three thousand three hundred
thirty-four U.S. dollars) (the “Holdback Amount”), shall be payable to Sellers
in accordance with Sections 3(c)(ii) and 3(c)(iii) below, which amount shall be
allocated one hundred percent (100%) to Eyelevel CZ.

 

(b)   An additional amount up to US $27,666,666 (twenty-seven million six
hundred sixty-six thousand six hundred sixty-six U.S. dollars) shall be paid to
Sellers in accordance with Section 4 below. Any additional amount paid in
accordance with Section 4 shall be allocated one hundred percent (100%) to
Eyelevel CZ.

 

3.                  Net Working Capital.

 

(a)    Estimated Net Working Capital.

 

(i)                 The Sellers’ Representative has prepared and delivered to
Purchaser a consolidated balance sheet of the Companies as of June 30, 2013
prepared in accordance with GAAP (the “Estimated Closing Balance Sheet”), a copy
of which is attached hereto as Exhibit A and which contains the Sellers’ good
faith best estimate of the Net Working Capital as of June 30, 2013 (the
“Estimated Net Working Capital”). To the extent that the Estimated Net Working
Capital is less than US $1,398,250 (one million three hundred ninety-eight
thousand two hundred fifty U.S. dollars) (the “Minimum Closing Net Working
Capital”), the Purchase Price (and the Closing Payment pursuant to Section 2)
will be decreased dollar-for-dollar by the amount of such shortfall. To the
extent that the Estimated Net Working Capital is greater than the Minimum
Closing Net Working Capital, the Purchase Price (and the Closing Payment
required to be made pursuant to Section 2 at the Closing) will be increased
dollar-for-dollar by the amount of such excess.

 

(ii)               For purposes of this Agreement, the term “Net Working
Capital” means the aggregate amount of all of the Companies’ current assets
minus the aggregate amount of all of the Companies’ current liabilities, in each
case, as of June 30, 2013; provided, however, that the parties agree that for
the purposes of determining Net Working Capital, (A) the Companies’ current
liabilities shall not include (x) any Indebtedness of the Companies, which shall
be paid off in full as of June 30, 2013, (y) any current deferred Tax
liabilities, or (z) any Liabilities of the Companies which Sellers are obligated
to pay pursuant to Section 12, and (B) the Companies’ current assets shall not
include any current deferred Tax assets. The Net Working Capital shall be
determined in accordance with United States generally accepted accounting
principles (“GAAP”), consistently applied.

 

(iii)             For purposes of this Agreement, the term “Indebtedness” means
all indebtedness for borrowed money, whether current or funded, secured or
unsecured, direct or indirect, including any accrued and unpaid interest, fees
and prepayment penalties, if any, and including without limitation, (A) any
indebtedness to any lender or creditor under credit facilities, (B) any letters
of credit, (C) any cash overdrafts, (D) any capitalized leases, (E) any credit
card balances, (F) any notes payable to shareholders, vendors, customers, or
third parties, as well as any related interest, fees, and prepayment penalties,
(G) any intercompany debt with Eyelevel US or any other affiliates, and any
obligations related thereto, and (H) liabilities arising from accounts
receivable sold under factoring or invoice discounting arrangements.

 

(b)   Actual Net Working Capital.

 



 

 

 

(i)                 Within seventy-five (75) days following the Closing Date,
Purchaser shall prepare and deliver to Sellers’ Representative the following:

 

(A) a consolidated balance sheet of the Companies as of June 30, 2013 prepared
in accordance with GAAP (the “Final Closing Balance Sheet”), reflecting any
adjustments made by Purchaser to the Estimated Closing Balance Sheet; and

 

(B) Purchaser’s calculation of the Actual Net Working Capital, together with a
statement setting forth the amount, if any, by which the Actual Net Working
Capital is less than the Estimated Net Working Capital (such deficiency, the
“Working Capital Deficit”) or the Actual Net Working Capital is greater than the
Estimated Net Working Capital (such excess, the “Working Capital Surplus”), and
together with a copy of work papers relied on by Purchaser in calculating Actual
Net Working Capital. As used in this Agreement, the “Actual Net Working Capital”
shall mean Net Working Capital as of June 30, 2013 determined on a basis
consistent with the methodology set forth in Section 3(a)(ii).

 

Sellers’ Representative, Purchaser, and their respective accountants and other
representatives shall fully cooperate with the others in the preparation and
review of the Final Closing Balance Sheet, including, without limitation, by
providing full access to the Companies’ books and records related thereto.

 

(ii)               Within thirty (30) days after the delivery of the Final
Closing Balance Sheet to Sellers’ Representative, Sellers’ Representative may
deliver written notice (the “Protest Notice”) to Purchaser of any objections,
which notice shall describe the nature of any such objection in reasonable
detail, identify the specific items involved and the dollar amount of each such
objection. Sellers’ Representative shall provide reasonable supporting
documentation for each such objection concurrently with the delivery of the
Protest Notice. The failure of Sellers’ Representative to deliver such Protest
Notice within the prescribed time period will constitute Sellers’ acceptance of
the Final Closing Balance Sheet and shall constitute the final determination of
the Actual Net Working Capital. After the end of such thirty (30) day period,
Sellers’ Representative may not introduce additional disagreements with respect
to any item in the Final Closing Balance Sheet.

 

(iii)             If Sellers’ Representative timely delivers a Protest Notice to
Purchaser, then any dispute shall be resolved as follows:

 

(A) The parties shall promptly endeavor to negotiate in good faith in an attempt
to agree upon the amount of the Actual Net Working Capital. In the event that a
written agreement determining the amount of the Actual Net Working Capital has
not been reached within fifteen (15) business days after the date of receipt by
Purchaser of the Protest Notice, Sellers’ Representative and Purchaser shall
promptly and jointly engage Grant Thornton LLP to serve as the arbiter for the
dispute over the calculation of the Actual Net Working Capital (the “Accounting
Firm”), and each of Purchaser’s and Sellers’ Representative’s determination of
the items in dispute shall promptly be submitted to the Accounting Firm.

 

(B) The Accounting Firm shall be directed to render a written report that sets
forth the resolution of all items in dispute and that contains a final copy of
the Final Closing Balance Sheet as promptly as practicable, and to resolve only
those issues of dispute set forth in the Protest Notice. Each of Sellers’
Representative and Purchaser shall furnish to the Accounting Firm such work
papers, schedules and other documents and information relating to the unresolved
disputed issues as the Accounting Firm may reasonably request. The Accounting
Firm shall establish the procedures it shall follow (including procedures
regarding the presentation of materials supporting each party’s position) giving
due regard to the mutual intention of Purchaser and Sellers’ Representative to
resolve each of the disputed items and amounts as accurately, quickly,
efficiently and inexpensively as possible. The resolution of the dispute and the
calculation of the Actual Net Working Capital shall be final and binding upon
each party hereto.

 



 

 

 

(C) The fees and expenses of the Accounting Firm shall be borne exclusively by
the party whose last proposal with respect to the disputed items (prior to the
submission thereof to the Accounting Firm) is furthest from the final
determination of the disputed items (on an aggregate basis for all disputed
items) by the Accounting Firm in accordance with the terms and provisions of
this Agreement.

 

(c)    Net Working Capital Payments.

 

(i)                 If, after the final determination of the Actual Net Working
Capital, there is a Working Capital Deficit, then the Closing Payment and the
Purchase Price shall be reduced dollar-for-dollar by the entire amount of such
Working Capital Deficit. Purchaser shall be entitled to the amount of such
reduction, which amount shall be paid as follows:

 

(A) if the amount of the Working Capital Deficit is less than the Holdback
Amount, then Purchaser shall offset the amount of the Working Capital Deficit
against the Holdback Amount, and Purchaser shall retain the amount of such
offset and pay the balance of the Holdback Amount to Sellers in cash in
accordance with Sellers’ Representative’s written instructions within ten (10)
business days after the final determination of the Actual Net Working Capital;
and

 

(B) if the amount of the Working Capital Deficit is greater than the Holdback
Amount (the amount of such difference, the “Shortfall”), then each Seller shall
pay to Purchaser such Seller’s pro-rata share of the amount of such excess in
cash within ten (10) business days after final determination of the Actual Net
Working Capital, and Purchaser shall retain the full Holdback Amount.

 

(ii)               If, after the final determination of the Actual Net Working
Capital, there is a Working Capital Surplus, then the Closing Payment and the
Purchase Price shall be increased dollar-for-dollar by the entire amount of such
Working Capital Surplus. Each Seller shall be entitled to such Seller’s pro-rata
amount of such increase, and Purchaser shall pay the amount of such Working
Capital Surplus to Sellers, together with the full Holdback Amount, in cash
within ten (10) business days after final determination of the Actual Net
Working Capital.

 

(iii)             If, after the final determination of the Actual Net Working
Capital, the Net Working Capital is equal to the Estimated Net Working Capital,
then Sellers shall be entitled to the full Holdback Amount, which amount shall
be paid by Purchaser to Sellers in cash within ten (10) business days after the
final determination of the Actual Net Working Capital.

 



 

 

 

(iv)             Upon notice to Sellers’ Representative specifying in reasonable
detail the basis therefor, Purchaser may set-off a pro-rata amount of any
Shortfall which it may be owed under this Section 3 after a final determination
pursuant to Section 3(b)(ii), or by the Accounting Firm as provided for above,
against amounts otherwise payable to each Seller under Section 4. The exercise
of such a right of set-off by Purchaser in good faith will not constitute a
breach of Section 4. Neither the exercise of, nor the failure to exercise, such
right of set-off will constitute an election of remedies or limit Purchaser or
Sellers in any manner in the enforcement of any other remedies that may be
available to it.

 

4.                  Earn-Out.

 

(a)    For the purposes of this Agreement, the following terms shall have the
meanings set forth below:

 

“Additional Earn-Out Payment” shall mean any payment of the amounts as
determined in accordance with Section 4(i), which shall, if made, constitute
additional consideration for the shares of Eyelevel CZ.

 

“Cumulative EBITDA” shall mean the cumulative EBITDA for the Earn-Out Period.

 

“EBITDA” shall mean, for any period, the earnings of the Business attributable
to all Earn-Out Accounts, before the deduction of interest, Taxes, depreciation
and amortization, as determined in accordance with GAAP, consistently applied;
provided, that the following items shall be excluded from the calculation of
EBITDA and shall not cause a reduction of EBITDA for any applicable period:

 

(i) any Earn-Out Payment and any adjustments to the Purchase Price paid to
Sellers during such period; and

 

(ii) any general, administrative or corporate overhead charges to the Business
by Purchaser or any of its subsidiaries or affiliates (provided, however, that
the Business may be charged for, and the calculation of EBITDA shall include,
(A) the cost of all services provided by finance, accounting and information
technology employees of the Business, but not such employees of Purchaser or any
of its other subsidiaries or affiliates, (B) any salary, bonus, or commissions
paid or payable by the Purchaser to any Seller for such period in accordance
with such Seller’s employment agreement, and (C) the Business’ allocable share
(as reasonably determined by Purchaser) of any out-of-pocket costs for products
or services purchased or procured by the Purchaser or its subsidiaries or
affiliates from third parties for the benefit of the Business (e.g., the
Purchaser may purchase insurance for all operating subsidiaries, including the
Business, and allocate a portion of the cost thereof to the Business), provided
the cost for such products or services do not exceed the amount of expense (if
any) historically incurred by the Business for such type of product or service,
subject to the allowance for any general increase in the market prices of such
product or service).

 

“Earn-Out Accounts” shall mean, collectively, all those accounts with the
Business’ customers and prospects listed on Schedule 4(a), as that list shall be
updated from time to time in accordance with Section 4(j); provided, however,
that with respect to any customer with multiple business units or brands,
multiple corporate display and/or print buyers and/or multiple product
categories, such account shall include and be limited to the actual product
category of the actual business unit or brand of such customer and/or the actual
buyer of such customer.

 



 

 

 

“Earn-Out Payment” shall mean any payment of the amounts as determined in
accordance with Section 4(h), which shall, if made, constitute additional
consideration for the shares of Eyelevel CZ.

 

“Earn-Out Period” shall mean the period beginning on July 1, 2013 and ending
June 30, 2017.

 

“First Measurement Period” shall mean the period beginning on July 1, 2013 and
ending June 30, 2014.

 

“Measurement Period” shall mean each of the First Measurement Period, the Second
Measurement Period, and the Third Measurement Period.

 

“National Securities Exchange” shall mean the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market, the New York Stock Exchange, or
any of their respective successor exchanges.

 

“Purchaser Common Stock” shall mean the common stock, par value $0.0001 per
share, of Purchaser.

 

“Second Measurement Period” shall mean the period beginning on July 1, 2014 and
ending June 30, 2015.

 

“Third Measurement Period” shall mean the period beginning on July 1, 2015 and
ending June 30, 2016.

 

(b)   Within fifteen (15) days following the close of the books of the Business
after each calendar month during the Earn-Out Period, Purchaser shall provide to
Sellers’ Representative a statement of the amount of EBITDA for the portion of
the applicable Measurement Period then-ended (the “EBITDA Statement”), setting
forth in reasonable detail Purchaser’s calculation of the amount of EBITDA for
such period. Purchaser shall provide to Sellers’ Representative and his
representatives copies of such records and work papers created or used in
connection with preparation of the EBITDA Statement which are reasonably
required to support such EBITDA Statement. Sellers’ Representative and his
representatives shall have the right to inspect Purchaser’s books and records
during business hours upon reasonable prior notice and solely for purposes
reasonably related to the determinations of EBITDA. Upon receipt of each EDITDA
Statement for any portion of a Measurement Period, Sellers’ Representative shall
be entitled to object to the calculation of the amount of EBITDA for such period
by delivery to Purchaser of written notice of objection (“Partial Period
Objection Notice”), and the parties agree to discuss in good faith any
modifications to the calculation of such EBITDA. Upon receipt of each EBITDA
Statement for a full Measurement Period, Sellers’ Representative shall be
entitled to object to the calculation of the amount of EBITDA for such period by
delivery to Purchaser of a notice of objection (a “Notice of Objection”);
provided that such Notice of Objection shall not contain any objection
previously raised in a Partial Period Objection Notice or otherwise pertaining
to any Measurement Period that has been otherwise resolved or finalized pursuant
to this Section 4. If Sellers’ Representative fails to deliver a Notice of
Objection to Purchaser within thirty (30) days following receipt of the EBITDA
Statement for a full Measurement Period, then the determination of the amount of
EBITDA by the Purchaser for that full Measurement Period as set forth in the
EBITDA Statement shall be final and binding on the parties hereto.

 



 

 

 

(c)    If Sellers’ Representative timely delivers a Notice of Objection to
Purchaser, then any dispute shall be resolved as follows:

 

(i)                 Sellers’ Representative and Purchaser shall promptly
endeavor to negotiate in good faith in an attempt to agree upon the amount of
EBITDA. In the event that a written agreement determining the amount of the
EBITDA has not been reached within fifteen (15) business days after the date of
receipt by Purchaser of the Notice of Objection, Sellers’ Representative and
Purchaser shall promptly and jointly engage the Accounting Firm to serve as the
arbiter for the dispute over the calculation of EBITDA, and each of Purchaser’s
and Sellers’ Representative’s determination of EBITDA shall promptly be
submitted to the Accounting Firm.

 

(ii)               The Accounting Firm shall be directed to render a written
report on the unresolved disputed issues with respect to the EBITDA as promptly
as practicable, and to resolve only those issues of dispute set forth in the
Notice of Objection. Each of Purchaser and Sellers’ Representative shall furnish
to the Accounting Firm such work papers, schedules and other documents and
information relating to the unresolved disputed issues as the Accounting Firm
may reasonably request. The Accounting Firm shall establish the procedures it
shall follow (including procedures regarding the presentation of materials
supporting each party’s position) giving due regard to the mutual intention of
Purchaser and Sellers to resolve each of the disputed items and amounts as
accurately, quickly, efficiently and inexpensively as possible. The resolution
of the dispute and the calculation of the EBITDA shall be final and binding upon
each party hereto. The fees and expenses of the Accounting Firm shall be borne
exclusively by the party whose last proposal for EBITDA (prior to the submission
thereof to the Accounting Firm) is furthest from the final determination of the
EBITDA by the Accounting Firm.

 

(d)   Each date on which the EBITDA is finally determined shall be referred to
herein as an “EBITDA Settlement Date”.

 

(e)    Within fifteen (15) days of the date that an EBITDA Statement is
delivered to Sellers’ Representative reflecting that an Earn-Out Payment (as
determined in accordance with Section 4(h) below) is due or the Additional
Earn-Out Payment (as determined in accordance with Section 4(i) below) is due,
Purchaser shall pay to the Sellers the applicable Earn-Out Payment (as
determined in accordance with Section 4(h) below) or the Additional Earn-Out
Payment (as determined in accordance with Section 4(i) below), or the portion of
any applicable Earn-Out Payment that is not then in dispute under Sections 4(b)
and 4(c) above. Notwithstanding the foregoing, if an Earn-Out Payment or an
Additional Earn-Out Payment becomes due and payable to the Sellers after the
resolution of a dispute pursuant to Section 4(c) above, then Purchaser shall pay
to the Sellers the applicable Earn-Out Payment or the applicable Additional
Earn-Out Payment within five (5) business days of the EBITDA Settlement Date.

 

(f)    All payments to the Sellers pursuant to this Section 4 shall be paid
entirely in shares of Purchaser Common Stock (the “Earn-Out Shares”), valued at
the average closing price of such shares on the National Securities Exchange on
which the shares of Purchaser Common Stock are then listed for trading during
the five (5) trading day period prior to any distribution of Earn-Out Shares
pursuant to this Section 4.

 

(i)                 Purchaser covenants that the Earn-Out Shares delivered to
Sellers with respect to the initial Earn-Out Payment that becomes due and
payable to Sellers will be registered for resale by the Sellers pursuant to the
Registration Statement (as defined in Section 10(b)10(b)) that is declared
effective by the U.S. Securities and Exchange Commission (the “SEC”) in
accordance with Section 10(b). Upon the effectiveness of the Registration
Statement, the Earn-Out Shares delivered to Sellers shall be free and clear of
any and all Encumbrances, subject only to Section 4(f)(iii). Such Earn-Out
Shares shall be delivered as the respective Seller indicates to Purchaser in
writing.

 



 

 

 

(ii)                     Purchaser covenants that the Earn-Out Shares delivered
to Sellers with respect to any Earn-Out Payment (other than the initial Earn-Out
Payment that becomes due and payable to Sellers) will, at the time of such
delivery, be registered for resale pursuant to a registration statement that is
filed pursuant to the Securities Act of 1933, as amended (the “Securities Act”),
and is effective as of the date of such delivery, and the Earn-Out Shares so
delivered to Sellers shall be free and clear of any and all Encumbrances,
subject only to Section 4(f)(iii). Such Earn-Out Shares shall be delivered as
the respective Seller indicates to Purchaser in writing. Notwithstanding the
foregoing, if such Earn-Out Shares are not registered for resale by the Sellers
pursuant to an effective registration statement or are not regularly traded on a
National Securities Exchange on such date of delivery (including due to a
suspension of the trading of the stock for any reason) so as to be freely and
immediately tradable after delivery, subject only to Section 4(f)(iii), then the
applicable Earn-Out Payment or the applicable Additional Earn-Out Payment shall
be paid to the Sellers in cash.

 

(iii)                   If and to the extent a Seller is subject to Purchaser’s
insider trading and other policies regarding the sale of Earn-Out Shares, such
Seller covenants and agrees to comply at all times with Purchaser’s insider
trading and other policies regarding the sale of Earn-Out Shares, whether or not
registered for resale, including applicable “black out” periods, as such
policies may be in effect from time to time.

 

(g)    Each Seller confirms and agrees that Purchaser may conclusively rely on
share transfer or wire transfer instructions provided by Sellers’
Representative. Each Seller agrees, and as a condition to receiving any Earn-Out
Payment or Additional Earn-Out Payment, covenants to attest and certify the
following, as of the time of each such Earn-Out Payment or Additional Earn-Out
Payment:

 

(i)                 Such Seller will not re-distribute any Earn-Out Payment or
Additional Earn-Out Payment received from the Purchaser to the Sellers in a
manner that is inconsistent with each Seller’s respective ownership interests in
the Companies at the time of Closing, as set forth in Schedule 5(d) of the
Disclosure Schedule; and

 

(ii)               Such Seller will not re-distribute any Earn-Out Payment or
Additional Earn-Out Payment to current or former employees of Purchaser, or to
current or former employees of any Company, unless and to the extent they are
Sellers.

 

(h)   The amount of the applicable Earn-Out Payments shall be determined as
follows and paid in accordance with the procedures and on the date set forth in
Section 4(e):

 

(i)                 If the amount of EBITDA for the First Measurement Period
equals or exceeds US $5,200,000 (five million two hundred thousand U.S.
dollars), then Purchaser shall pay to the Sellers an Earn-Out Payment in an
amount equal to US $3,888,889 (three million eight hundred eighty-eight thousand
eight hundred eighty-nine U.S. dollars).

 

(ii)               If the amount of EBITDA for the Second Measurement Period
equals or exceeds US $5,400,000 (five million four hundred thousand U.S.
dollars), then Purchaser shall pay to the Sellers an Earn-Out Payment in an
amount equal to US $3,888,889 (three million eight hundred eighty-eight thousand
eight hundred eighty-nine U.S. dollars).

 



 

 

 

(iii)             If the amount of EBITDA for the Third Measurement Period
equals or exceeds US $5,600,000 (five million six hundred thousand U.S.
dollars), then Purchaser shall pay to the Sellers an Earn-Out Payment in an
amount equal to US $3,888,889 (three million eight hundred eighty-eight thousand
eight hundred eighty-nine U.S. dollars).

 

(iv)             If the amount of EBITDA for any Measurement Period is less than
the EBITDA target for such Measurement Period as set forth in Section 4(h)(i),
4(h)(ii), or 4(h)(iii), as applicable, but equals or exceeds eighty-five percent
(85%) of the EBITDA target for such Measurement Period, then Purchaser shall pay
to the Sellers an Earn-Out Payment in an amount equal to the sum of:

 

(A) US 972,222; and

 

(B) US $2,916,667 times a fraction, (i) the numerator of which is the positive
difference between (x) the amount of EBITDA for such Measurement Period and (y)
an amount equal to eighty-five percent (85%) of the EBITDA target for such
Measurement Period, and (ii) the denominator of which is fifteen percent (15%)
of the EBITDA target for such Measurement Period.

 

(v)               Solely for purposes of this Section 4(h), if and to the extent
that the amount of EBITDA for any Measurement Period exceeds the EBITDA target
for such Measurement Period as set forth in Section 4(h)(ii) or 4(h)(iii), as
applicable (such excess being the “EBITDA Surplus”), then such EBITDA Surplus
shall be applied, without duplication, to the calculation of the amount of
EBITDA for one or more prior Measurement Periods to the extent that the amount
of EBITDA for any prior Measurement Period is less than the EBITDA target for
such Measurement as set forth in Section 4(h)(i) or 4(h)(ii), as applicable. In
the event that any EBITDA Surplus is applied to the calculation of the amount of
EBITDA for any prior Measurement Period, Purchaser shall pay to the Sellers the
amount of the Earn-Out Payment due for such Measurement Period, less the amount
of any Earn-Out Payment previously paid under this Agreement.

 

(i)     In addition to the applicable Earn-Out Payments above, the applicable
Additional Earn-Out Payments shall be determined as follows and paid in
accordance with the procedures and on the date set forth in Sections 4(e) and
4(f):

 

(i)                 If the Cumulative EBITDA for the Earn-Out Period equals or
exceeds US $40,000,000 (forty million U.S. dollars) (the “Cumulative EBITDA
Target”), Purchaser shall pay to the Sellers an Additional Earn-Out Payment in
an amount equal to US $16,000,000 (sixteen million U.S. dollars).

 

(ii)               If the Cumulative EBITDA for the Earn-Out Period is less than
the Cumulative EBITDA Target, but equals or exceeds US $30,000,000 (thirty
million U.S. dollars), then Purchaser shall pay to Sellers an Additional
Earn-Out Payment in an amount equal to the sum of:

 

(A) US $8,000,000; and

 

(B) US $8,000,000 times a fraction, (i) the numerator of which is the positive
difference between (x) the amount of Cumulative EBITDA for the Earn-Out Period
and (y) an amount equal to US $30,000,000, and (ii) the denominator of which is
US $10,000,000.

 



 

 

 

(j)     During the Earn-Out Period, the Sellers will not cause Purchaser to, or
permit the Business to, accept any new Earn-Out Accounts, except in accordance
with this Section 4(j). Each new customer account of the Business shall
constitute an Earn-Out Account if such customer account was obtained by the
Business or any of the Business’ current or future employees or sales people in
compliance with the standard policies and procedures used by Purchaser with
respect to Purchaser’s or its subsidiaries’ sales personnel (as such policies
and procedures may be supplemented or amended from time to time); provided, that
in the event no revenue is “recognized” (within the meaning of GAAP) with
respect to any customer account within any one hundred eighty (180) day period,
such customer account shall no longer constitute an Earn-Out Account unless the
Sellers’ Representative and Purchaser otherwise agree in writing.

 

Any revenues recognized with respect to a customer account for the period in
which such customer account constitutes an Earn-Out Account under this Section
4(j) shall be credited to such Earn-Out Account for purposes of calculating any
Earn-Out Payment under Section 4(h). If Purchaser or any of its subsidiaries or
affiliates conducts business with a business unit or brand and/or buyer of a
customer account, and that business unit or brand and/or buyer of a customer
account constitutes an Earn-Out Account at that time, all revenue recognized
with respect to such customer account shall be attributed to the Business and
credited to such Earn-Out Account for purposes of calculating any Earn-Out
Payment under Section 4(h) unless the parties agree otherwise in writing.
Without limitation on the foregoing, Purchaser shall have the sole authority to
determine to whom Purchaser or the Business will extend credit, and the Sellers
shall have no recourse against Purchaser with respect to any credit decision
made by Purchaser. To the extent any Company or any of its employees or sales
people manages, handles or otherwise supports, or assists in the acquisition or
expansion of, any customer account in combination with Purchaser or any of its
subsidiaries or affiliates, Purchaser shall allocate the amount of earnings
attributable to such account between the Business and Purchaser or such
subsidiary or affiliate as the Sellers’ Representative and Purchaser shall agree
before any business with such customer account is undertaken by such Company or
any of its employees or sales people or such Company or any of its employees or
sales people assists in such acquisition or expansion, and upon such agreement
by the Sellers’ Representative and Purchaser, such account shall constitute an
Earn-Out Account. Purchaser shall not require any Company or any of its
employees to carry out work or perform any services or other actions for or for
the benefit of any customer account unless the Purchaser and Sellers’
Representative agree that such account is an Earn-Out Account and agree upon the
allocation of earnings attributable to such account.

 

(k)   During the Earn-Out Period, Purchaser shall (and shall cause its
subsidiaries to):

 

(i)                       continue to operate the Business in a manner
consistent in all material respects with the Business’ past practices, subject
to the Business continuing to perform in a manner consistent in all material
respects with its past performance and to the express limitations set forth in
this Agreement,

 

(ii)                     permit Tomas, Filip and Ed, each in his capacity as a
general manager of the Business, to continue to operate the Business in a manner
consistent in all material respects with the Business’ past practices and with
his duties and responsibilities set forth in his applicable Employment
Agreement, but subject to the Business continuing to perform in a manner
consistent in all material respects with its past performance and to the
limitations set forth in this Agreement or the Employment Agreement,

 

(iii)                   operate the Business under the name “Eyelevel” or such
other name mutually agreed upon by Purchaser and the Sellers’ Representative for
a period of three (3) years following the Closing; provided, however, that the
Business will add the designation “an InnerWorkings company” to its branding;

 



 

 

 

(iv)                   maintain the integrity of the Business so as to make
calculation of EBITDA feasible and verifiable;

 

(v)                     provide sufficient capital for the ongoing growth of the
Business in a manner consistent with the Companies’ historical accounting
practices and aging metrics for accounts receivable and accounts payable;

 

(vi)                   use its commercially reasonable efforts to support the
business plan for Brazil as provided by the Sellers and mutually agreed upon in
writing between Sellers` Representative and Purchaser after the Closing and such
other business plans as may be agreed upon in writing by the Sellers’
Representative and Purchaser from time to time after the date hereof, which
business plans may include the deferral of certain costs as mutually agreed by
the parties; and

 

(vii)                 not, without prior written consent from Seller’s
Representative, hire, or solicit for the purposes of hiring, any person who is
then, or during the six (6) months preceding any such effort, was an employee or
contractor of any of the Companies.

 

(l)     Notwithstanding anything in this Agreement to the contrary, except as
expressly set forth in this Section 4(l) or Sections 4(j) and 4(k), or as
required by Purchaser’s implied contractual covenant of good faith and fair
dealing, this Agreement shall impose no restrictions on the operation of the
Business by Purchaser after the Closing or on the operations, business or
activities of Purchaser after the Closing; provided, however, that Purchaser
shall not act in an arbitrary or commercially unreasonable manner in the conduct
or operation of the Business if such action would be reasonably likely to
materially interfere with the achievement of the EBITDA targets set forth in
Section 4(h) or 4(i). Without limiting the foregoing, but subject to the
provisions of Section 4(j) and 4(k), the Sellers acknowledge and agree that at
such time following the Closing as may be reasonably determined by Purchaser,
(i) all financial statements, billing matters, payment of accounts payable,
collections of accounts receivable, bank accounts, credit facilities and other
financial operations or activities of the Business will be consolidated with
Purchaser, (ii) the Business will transition to using Purchaser’s operational
and financial technology, and in connection with such transition, Purchaser
shall use its commercially reasonable efforts to insure that no material
deterioration in the timeliness and accuracy of order processing, job tracking,
billing, collections or the availability of budgeted operating capital results
from such transition, and (iii) Purchaser may, in its sole discretion, dissolve,
deregister or terminate any of the Companies or Eyelevel US if and only if
Purchaser operates the Business as a division of Purchaser.

 

(m) Purchaser shall have no further obligations under this Section 4 at such
time as the Sellers are no longer eligible to receive any Earn-Out Payment or
Additional Earn-Out Payment, whether by reason of payment in full of each
amount, the passage of time, and/or failure to achieve the applicable targets.

 

5.                  Representations and Warranties about Sellers. Except as set
forth on the Schedules attached hereto (collectively, the “Disclosure
Schedule”), each Seller, individually and only as to such Seller, represents and
warrant to Purchaser as follows:

 

(a)             Authority. Such Seller has all requisite power, right and
authority to enter into and perform its obligations under this Agreement, and
each of the other agreements, instruments or documents entered into in
connection with this Agreement (collectively, the “Transaction Documents”) to
which such Seller is a party.

 



 

 

 

(b)               Enforceability. This Agreement and each of the Transaction
Documents to which such Seller is a party have been duly executed and delivered
by such Seller and are the valid and binding obligation of such Seller and are
enforceable against such Seller in accordance with their respective terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting enforcement of
creditors’ rights generally and by general principles of equity (including the
possibility of unavailability of specific performance or injunctive relief),
regardless of whether applied in a proceeding at law or in equity. No permits,
approvals or consents of or notifications to (i) any governmental authorities or
(ii) any other persons are necessary in connection with the execution, delivery
and performance by such Seller of this Agreement and the Transaction Documents
to which such Seller is a party and the consummation by such Seller of the
transactions contemplated hereby and thereby.

 

(c)                Transaction Not a Breach. Neither the execution and delivery
of this Agreement and the Transaction Documents by such Seller, nor the
performance by such Seller of the transactions contemplated hereby or thereby
will violate or conflict with, or result in the material breach of any of the
material terms, conditions, or provisions of any contract, agreement, mortgage,
or other instrument or material obligation of any nature to which such Seller is
a party or by which such Seller is bound.

 

(d)               Title to Shares. Such Seller holds of record and owns legally
and beneficially all of the Shares as set forth on Schedule 5(d) of the
Disclosure Schedule that are identified as being owned by such Seller, free and
clear of any Encumbrances. Such Seller is not a party to any option, warrant,
purchase right or other contract or commitment that could require such Seller to
sell, transfer or otherwise dispose of any Shares owned by such Seller (other
than pursuant to this Agreement). Such Seller is not a party to any voting
trust, proxy or other agreement or understanding with respect to the voting of
any Shares.

 

(e)                Litigation. There is no action, lawsuit, proceeding, order,
claim or investigation pending (or to the knowledge of such Seller, currently
threatened) against such Seller relating in any way to the Companies or the
International Business. Such Seller is not a party or subject to the provisions
of any order, writ, injunction, judgment or decree of any court or government
authority relating in any way to the Companies or the International Business.
There is no action, lawsuit, proceeding or investigation by such Seller
currently pending or that such seller intends to initiate relating in any way to
the Companies or the International Business.

 

(f)                Brokers or Finders. Such Seller nor any of his
representatives or agents has incurred any obligation or liability, contingent
or otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payments in connection with the transactions contemplated by this
Agreement.

 

6.                  Representations and Warranties about the Companies. Except
as set forth on the Disclosure Schedule, the Sellers jointly and severally
represent and warrant to Purchaser as follows:

 

(a)    Organization. Eyelevel CZ is a Czech Republic limited liability company
validly existing and in good standing in the Czech Republic. Eyelevel UK is a
United Kingdom limited company validly existing and in good standing in the
United Kingdom. Eyelevel Brazil is a Brazilian limited liability company validly
existing and in good standing in Brazil. Eyelevel China is a Chinese limited
company validly existing and in good standing in China. Eyelevel Australia is an
Australian proprietary limited company which is a duly registered and validly
existing Australian company in accordance with the Corporations Act 2001 (Cth)
and no documents have been lodged with the Australian Securities and Investments
Commission stating that deregistration or strike off action has been commenced
against Eyelevel Australia. Eyelevel Hong Kong is a Hong Kong company validly
existing and in good standing in Hong Kong. Eyelevel Russia is a Russian limited
liability company validly existing and in good standing in the Russian
Federation. Each of the Companies is qualified to conduct business and is in
good standing as a foreign corporation in the jurisdictions listed on Schedule
6(a) of the Disclosure Schedule, and there are no other jurisdictions where such
qualification is required under applicable law, except any jurisdiction where
the failure to be qualified would not have a material adverse effect on the
financial condition or results of operations of the Companies. Each of the
Companies has all requisite power and authority to operate the International
Business and to own and use its properties and assets.

 



 

 

 

(b)   Company Subsidiaries. Except as set forth on Schedule 6(b) of the
Disclosure Schedule, none of the Companies owns, directly or indirectly, more
than fifty percent (50%) of the equity interests or voting control of any other
corporation, partnership, limited liability company or other entity (each, a
“Subsidiary”), nor does any Company own, directly or indirectly, any stock or
other equity interest in any other corporation, partnership, limited liability
company or other entity. For purposes of this Section 6, the term “Company” or
“Companies” shall include each Subsidiary and each of the representations and
warranties set out in this Section 6 shall apply to each Company and its
Subsidiaries.

 

(c)    No Violation; Required Consents. Except as set forth on Schedule 6(c) of
the Disclosure Schedule, neither the execution and delivery of this Agreement or
any of the Transaction Documents, nor the performance of the transactions
contemplated hereby or thereby, will (i) violate or conflict with, or result in
the breach of (A) any of the terms, conditions, or provisions of any Company’s
articles of incorporation, constitution, shareholders agreement, bylaws or other
organizational documents, (B) any Contract, or (C) any law, statute, rule,
regulation, judgment, order, or other restriction of any governmental authority
to which any Company or its assets or the Sellers may be subject, (ii) result in
the creation of any lien or other adverse interest upon any of the assets of any
Company; or (iii) terminate or modify, or give any party the right to terminate
or modify, the terms of or rights and benefits under any Contract. Except as set
forth on Schedule 6(c) of the Disclosure Schedule, no filing or registration
with, or consent, approval, or authorization of, any governmental authority or
other person is required, or if required, the failure to obtain such consent
shall not materially adversely affect the business of any Company after the date
hereof, to be made or obtained by any Company or the Sellers in connection with
the transactions contemplated by this Agreement or any of the Transaction
Documents (any such required approvals, the “Required Consents”).

 

(d)   Capitalization; Indebtedness. The entire authorized capital stock of each
Company (or, in the case of Eyelevel Australia, its entire issued share capital)
consists of the amounts set forth on Schedule 6(d) of the Disclosure Schedule.
The issued and outstanding shares of capital stock of each Company have been
duly authorized and validly issued to each of the Sellers in the amount and type
of securities listed on Schedule 6(d) of the Disclosure Schedule. The Shares
comprise all of the issued and outstanding equity interests of each Company,
which shares are owned and held of record by the Sellers as set forth in
Schedule 6(d) of the Disclosure Schedule, free and clear of any Encumbrances.
There are no outstanding or authorized options, warrants, purchase rights,
subscription rights or other contracts or commitments that could require any
Company to issue, sell, or otherwise cause to become outstanding any additional
shares, interests, or ownership rights. There are no outstanding or authorized
stock appreciation, phantom stock, or similar rights with respect to any
Company. The Sellers have delivered to Purchaser complete and correct copies of
any shareholder agreements, voting agreements, and other contracts or agreements
related to the Shares, all of which are listed on Schedule 6(d) of the
Disclosure Schedule. All of the Shares have been duly issued as fully paid and
have been issued in compliance with all laws, including applicable securities
laws. Except for inter-company Indebtedness among the Companies and/or Eyelevel
US as set forth on Schedule 6(d) of the Disclosure Schedule, as of the Closing,
none of the Companies has outstanding Indebtedness.

 



 

 

 

(e)    Financial Statements. The Sellers have delivered to Purchaser (i) the
unaudited annual financial statements of each of the Companies and the
International Business as of December 31, 2011 and December 31, 2012 (except
with respect to Eyelevel CZ, which has a fiscal year ending June 30th of each
year and therefore such statements shall be as of June 30, 2012 and June 30,
2013), consisting of the balance sheet and the related statements of operations,
stockholders’ equity, and cash flows of each of the Companies and the
International Business for each of the fiscal years then ended (collectively,
the “Year End Financial Statements”) and (ii) the unaudited financial statements
of each of the Companies as of June 30, 2013, consisting of the balance sheet
(the “Current Balance Sheet”) and the related statements of operations,
stockholders’ equity, and cash flows of the Companies and the International
Business for the trailing twelve-month period then ended (collectively, the
“Current Financial Statements”). The Year End Financial Statements and the
Current Financial Statements are collectively referred to herein as the
“Financial Statements.” The Financial Statements have been prepared in
accordance with GAAP, consistently applied, and are consistent with the books
and records of each of the Companies and the International Business and fairly
present, in all material respects, the financial condition and results of
operations of the Companies and the International Business as of and for the
periods presented thereby.

 

(f)    Customers. The customer list set forth on Schedule 6(f) of the Disclosure
Schedule represents a true, complete and correct list of all customers of the
Companies that generated revenues for the twelve (12) months ended December 31,
2012, together with the revenues during that period from such customer. There
are no material outstanding or, to the knowledge of Sellers, threatened disputes
with any customer included on this list, and no such customer has terminated,
decreased or materially altered its relationship with any Company or the
International Business or has given any Company or any Seller notice (orally or
in writing) of its intention to terminate, decrease or materially alter its
relationship with any Company or the International Business.

 

(g)    Vendors. The vendor list set forth on Schedule 6(g) of the Disclosure
Schedule represents a true, complete and correct list of all vendors of the
Companies to which any Company made payments for the twelve (12) months ended
December 31, 2012, together with the amounts paid during that period to such
vendor. There are no material outstanding or, to the knowledge of the Sellers,
threatened disputes with any vendor included on this list, and no such vendor
has terminated, decreased or materially altered its relationship with any
Company or the International Business or has given any Company or any Seller
notice (orally or in writing) of its intention to terminate, decrease or
materially alter its relationship with any Company or the International
Business.

 

(h)   Compliance With Laws; Permits. Each Company and the operation of the
International Business are in compliance in all material respects with all
applicable government and other applicable laws and regulations, and neither any
Company nor any Seller has received any written notice or other communication
from any governmental authority or any other person regarding any actual or
alleged violation of, or failure to comply with, any term or requirement of
applicable law. Each Company holds and is in compliance in all material respects
with all licenses, permits, and authorizations (the “Permits”) necessary for
ownership of its properties and its operation of the International Business, and
such Permits are set forth on Schedule 6(h) hereto. No such Permit is subject to
termination or modification as a result of the transactions contemplated hereby
and no filings, consents or approvals are necessary to maintain such Permits, or
assign or transfer any such Permits to Purchaser, in full force and effect
following consummation of the transactions contemplated hereby.

 

(i)     No Undisclosed Liabilities. None of the Companies have any debts,
liabilities or obligations of any nature, whether known or unknown, accrued or
unaccrued, absolute or contingent, asserted or unasserted, liquidated or
unliquidated, secured or unsecured, or otherwise (collectively, “Liabilities”),
except (i) to the extent such Liabilities are accurately reflected and accrued
for or fully reserved against in the Current Balance Sheet, (ii) Liabilities
incurred in the ordinary course of business since the date of the Current
Balance Sheet, and (iii) Liabilities under or pursuant to the Contracts which
are to be performed or incurred after the Closing (other than Liabilities that
result from, arise out of, or relate to any breach of any Contract by any
Company if such breach occurred prior to the Closing and the Sellers have
disclosed such breach on Schedule 6(i) of the Disclosure Schedule).

 



 

 

 

(j)     Taxes. For purposes of this Agreement, the term “Tax” or, collectively,
“Taxes” shall mean any and all federal, state, governmental, national, local and
foreign income, alternative or add on minimum income, profits, gains, franchise,
excise, property, property transfer, sales, use, employment, license, payroll,
services, ad valorem, documentary, stamp, withholding, occupation, recording,
inheritance, value added, transfer or other taxes, governmental charges, social
security contributions, fees, customs or other duties, levies or assessments
(whether payable directly or by withholding), and, with respect to any such
taxes, any estimated tax, interest, fines and penalties or additions to tax and
interest on such fines, penalties and additions to tax, whether disputed or not.

 

(i)                 Each Company has complied with all laws relating to Taxes
and has timely filed or caused to be timely filed all returns and other
information required to be filed with any governmental authority (collectively,
“Tax Returns”) in accordance with applicable laws. All such Tax Returns were
true, correct and complete. Each Company has made available to Purchaser all Tax
Returns of such Company for Tax periods ended on or after December 31, 2009;
provided that in the case of Eyelevel Brazil, all Tax Returns of Eyelevel Brazil
for Tax periods ended on or after December 31, 2007 have been provided.

 

(ii)               All Taxes of each Company due and payable (whether or not
shown on any Tax Return) have been timely paid in full. There are no unpaid
assessments for additional Taxes of any Company or any outstanding inquiry,
audit or investigation of any Company or any outstanding dispute to which any
Company is a party which relate to Taxes for any period and there is no basis
therefor. There are no liens for Taxes on any assets of any Company, other than
liens for Taxes not yet due and payable. No Company has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency. No claim has ever been made by a governmental
authority in a jurisdiction in which it does not file Tax Returns that any
Company is or may be subject to Tax by such jurisdiction and there is no basis
therefor.

 

(iii)             Each Company has timely and correctly (A) withheld all
required amounts from its employees, agents, contractors, nonresidents, and
other persons and remitted such amounts to the proper agencies and budgets in
accordance with all applicable laws and accounted for or reported all such
withholdings to each relevant authority; (B) paid all employer contributions and
premiums and accounted for all such contributions and premiums to each relevant
authority; and (C) filed all federal or national, state, local and foreign
returns and reports with respect to employee income, employee income Tax
withholding, social security Taxes and premiums, and unemployment Taxes and
premiums.

 

(iv)             No Company is or (by reference to any event or transaction
occurring, or relationship subsisting, prior the Closing) may be subject to any
liability for Taxes of any other person, as a transferee or successor, by
contract or agreement, by operation of law, or otherwise. No Company has ever
been a party to any joint venture, partnership or other arrangement that could
be treated as a partnership for Tax purposes or is a successor to any other
person by way of merger, liquidation, reorganization or similar transaction.

 



 

 

 

(v)               Each Company has disclosed on its Tax Returns any Tax
reporting position taken in any Tax Return which could result in the imposition
of penalties under Section 6662 of the Code or any comparable provision of
applicable law in any jurisdiction. No Company has engaged in a reportable
transaction under Treasury Regulation § 1.6011-4(b) (or comparable foreign
laws), including any transaction that is the same or substantially similar to
one of the types of transactions that the Internal Revenue Service (the “IRS”)
or other Tax authority has determined to be a Tax avoidance transaction and
identified by notice, regulation, or other form of published guidance as a
listed transaction, as set forth in Treasury Regulation § 1.6011-4(b)(2), or any
comparable provision of state, local or foreign law. Eyelevel UK has never
entered into or been party to any scheme or arrangement (A) of which the main
purpose or one of the main purposes was the avoidance of or a reduction in
liability to Tax or (B) which was a notifiable arrangement or schedule for the
purposes of Part 7 of the Finance Act 2004 or Exhibit I1A to the Value Added Tax
Act 1994. Eyelevel Russia has never entered into or been party to any scheme or
arrangement of which the main purpose, or one of the main purposes was the
evasion of Taxes, and all contracts made by Eyelevel Russia has as their purpose
the legal relationship specified in the contracts and do not represent sham
transactions within the meaning of applicable law.

 

(vi)             Each Company is in compliance with all applicable transfer
pricing laws and regulations, including the execution and maintenance of
contemporaneous documentation substantiating the transfer pricing practices and
methodology of such Company.

 

(vii)           Eyelevel UK has never been a member of a group, been owned by or
been a member of a consortium or been an associated company for any UK tax
purpose.

 

(viii)         Each Company has created and maintained records to enable it to
comply with its obligations to: (i) prepare and submit any information, notices,
computations, returns and payments required in respect of any applicable Tax
law; (ii) prepare any accounts necessary for the compliance with any applicable
Tax law; and (iii) retain necessary records as required by any applicable Tax
law.

 

(ix)             There is no current, pending or threatened dispute between any
Company and any governmental authority in respect of Tax and no such dispute is
anticipated, nor is there any current, pending or threatened Tax audit or
investigation of Eyelevel Australia.

 

(x)               Eyelevel Australia is not now nor has ever been and will not
(prior to Closing) be a member of a ‘consolidated group’ or a ‘MEC group’ in
Australia as defined in Part 3-90 of the Income Tax Assessment Act 1997 (Cth).

 

(xi)             No Company has not entered into, or been a party to, any
transaction or dealing which contravenes, or may contravene, any anti-avoidance
provisions of any Tax law.

 

(k)   No Material Adverse Change. Except as set forth on Schedule 6(k) of the
Disclosure Schedule, since the date of the Current Balance Sheet, (A) the
Companies have conducted the International Business only in the ordinary course
of business, (B) the Companies have incurred no Liabilities other than in the
ordinary course of business, and (C) there has not been any Material Adverse
Change. As used herein, “Material Adverse Change” means any change, effect or
circumstance that, individually or in the aggregate, has or is reasonably likely
to have a material adverse effect on the International Business, or the assets
(including intangible assets), liabilities, financial condition, property,
prospects or results of operations of the Companies. Without limitation on the
foregoing, since the date of the Current Balance Sheet, no Company has:

 



 

 

 

(i)                 declared, set aside or paid any dividend or other
distribution (whether in cash, stock or property or any combination thereof) in
respect of any of its capital stock or other equity interests;

 

(ii)               amended the terms of, repurchased, redeemed or otherwise
acquired, any of its capital stock;

 

(iii)             issued any notes, bonds or other debt securities (including
any debt securities convertible into or exchangeable for any equity securities);

 

(iv)             cancelled, waived or released any material debts, rights or
claims, except in the ordinary course of business consistent with past
practices;

 

(v)               modified or changed the terms of any Indebtedness of such
Company which will not be repaid at Closing, including any change or
modification to applicable interest rates, amortization requirement, schedule of
amortization or any other material term relating to such Indebtedness of such
Company;

 

(vi)             (1) acquired (by merger, consolidation or acquisition of stock
or assets) or sold (by merger, consolidation or sale of stock or assets) equity
securities of any person or entity or (2) incurred or guaranteed any
Indebtedness of such Company or made any loans, advances or capital
contributions to, or investments in, any other person or entity (other than a
Subsidiary), in each case, other than in the ordinary course of business
consistent with past practice;

 

(vii)           made any new material capital expenditure or commitment therefor
other than in the ordinary course of business consistent with past practice;

 

(viii)         except as may be required pursuant to existing agreements between
such Company and any director, officer, employee or independent contractor, (1)
paid any bonuses or increased the salaries or other compensation to any of its
directors, officers, employees or independent contractors, (2) entered into any
employment, consulting, severance or similar Contract with any director,
officer, employee or independent contractor, (3) entered into any transaction or
Contract with any director or officer of such Company, (4) entered into any
collective bargaining agreement (including an enterprise agreement), (5) made
any loan, advance or capital contribution to or cash investment in any director,
officer, employee or independent contractor (other than under Tax qualified
plans or as advances to employees for business expenses to be incurred in the
ordinary course of business consistent with past practice), or (6) materially
adopted, increased, accelerated, amended, modified or terminated the schedule of
payments or benefits under any Employee Benefit Plan, for or which any director,
officer, consultant, agent, employee or independent contractor is the
beneficiary;

 

(ix)             settled any litigation or other proceeding against such
Company, other than the settlement of any such litigation or other proceeding
solely for cash payment and without incurring any other obligation with respect
thereto;

 

(x)               made any change in such Company’s (1) accounting methods,
principles or practices, or (2) its depreciation or amortization policies or
rates theretofore adopted, other than as required (i) by changes in GAAP (or any
interpretation thereof), or (ii) by a change in any applicable law;

 



 

 

 

(xi)             (1) made, revoked, or changed any election with respect to
Taxes, or (2) changed any Tax accounting period, adopted or changed any method
of Tax accounting, or (3) filed any amended Tax return, or (4) entered into a
closing agreement with any taxing authority, or (5) surrendered any right to
claim a refund for Taxes, or (6) consented to or requested any extension or
waiver of the statute of limitations applicable to any Tax claim or assessment,
or (7) taken any other similar action (or omitted to take any action);

 

(xii)           sold, leased, licensed, encumbered, transferred or disposed of
any assets (except in the ordinary course of business consistent with past
practice, including the sale of inventory in the ordinary course), sold, leased,
transferred, licensed, pledged or otherwise disposed of tangible or intangible
assets of such Company, or created or suffered to exist any lien, claim or other
encumbrance on any of its assets or properties;

 

(xiii)         accelerated the collection of any accounts receivable of such
Company, or written-off any accounts receivable or notes receivable of such
Company, other than in the ordinary course of business consistent with past
practice or (2) delayed or postponed the payment of accounts payable of such
Company other than in the ordinary course of business consistent with past
practice; or

 

(xiv)         agreed, authorized, committed, whether orally or in writing, and
whether or not binding, to take any of the foregoing actions.

 

(l)     Contracts; No Defaults.

 

(i)                 Schedule 6(l) of the Disclosure Schedule contains an
accurate and complete list, and the Companies have delivered to Purchaser
accurate and complete copies of, all contracts, agreements, instruments, leases,
subleases, licenses, deeds, mortgages, purchase orders, commitments,
arrangements or undertakings, written or oral (“Contracts”), to which any
Company is a party or otherwise bound that relates to the assets or operation of
any Company or the International Business, including without limitation:

 

(A)              any Contract relating to the acquisition or divestiture of
equity securities, assets or business of any person or entity;

 

(B)              any Contract for the employment of any officer, individual
employee, independent contractor or other person on a full-time, part-time or
consulting basis (other than Contracts for at will employment that are not in
writing);

 

(C)              any agreement, promissory note, indenture, mortgage or security
agreement relating to or evidencing any Indebtedness of any Company, the
borrowing of money, or mortgaging, pledging or otherwise placing a lien or other
Encumbrance on any portion of the assets of any Company;

 

(D)              any guaranty of any obligation for borrowed money;

 

(E)               any lease or agreement under which any Company is lessee of,
or holds or operates any personal property owned by any other person or entity
other than general office equipment or other immaterial personal property used
in the International Business;

 



 

 

 

(F)               any lease or agreement under which any Company is lessor of or
permits any third party to hold or operate any property, real or personal;

 

(G)              any Contract for the purchase of products or services, other
than purchase orders executed in the ordinary course of business;

 

(H)              any Contract for the sale of products or services, other than
purchase orders executed in the ordinary course of business;

 

(I)                 any stock option, stock purchase right, warrant or other
Contract relating to the issuance of capital stock or equity interests of any
Company;

 

(J)                any agency, distributor, sales representative, franchise or
similar agreement to which any Company is a party;

 

(K)              any Contract providing for payments or rights that are
triggered or accelerated by a change of control of any Company;

 

(L)               any Contract between any Company and any of its shareholders,
directors, officers, employees and affiliates;

 

(M)             any Contract containing (i) a covenant not to compete applicable
to any Company, (ii) any other covenant limiting or restricting (or purporting
to limit or restrict) the freedom of any Company (x) to engage in the
International Business, (y) to enter into or compete in any line of business or
geographic area or with any person, or (z) to solicit for employment or hire any
person, or (iii) covenants which, after the consummation of the transactions
contemplated by this Agreement, would have the effect of creating or imposing
on, or otherwise making applicable to, any Company any of the restrictions or
limitations described in the foregoing;

 

(N)              any Contract pursuant to which any Company has agreed to
indemnify any other party, or assume any liability, relating to product
liability or infringement of or with respect to any Intellectual Property Assets
(other than Contracts entered into in the ordinary course of business); and

 

(O)              each Contract entered into outside of the ordinary course of
business, consistent with past practices.

 

(ii)               Except as set forth on Schedule 6(l) of the Disclosure
Schedule:

 

(A)              each Contract is a valid, binding and enforceable agreement
against the applicable Company and, to Sellers’ knowledge, the other parties
thereto in accordance with their terms (subject to bankruptcy, reorganization,
receivership and other laws affecting creditors’ rights generally and general
principles of equity);

 

(B)              no consent, authorization or approval is required under any
Contract in connection with the consummation of the transactions contemplated by
this Agreement;

 



 

 

 

(C)              no Company is in material breach of or in material default
under the terms of any Contract;

 

(D)              to Sellers’ knowledge, no condition exists or event has
occurred that with or without notice or the passage of time or both, would
constitute a material breach of or a material default under any Contract by any
Company;

 

(E)               to Sellers’ knowledge, no other party to any such Contract has
breached any material provision or is in material default under any Contract

 

(F)               no Company has given or received, at any time since December
31, 2012, any notice or other communication (whether written or oral) regarding
any actual, alleged or potential violation or breach of, or default under, any
of the Contracts; and

 

(G)              there are no pending renegotiations of any of the Contracts and
no Company has received written notice from, and no Company has knowledge that a
party to any Contract intends to, terminate, cancel or materially change the
terms of, any such Contract.

 

(m) Intellectual Property. Schedule 6(m) of the Disclosure Schedule sets forth
an accurate and complete list of Intellectual Property Assets. One of the
Companies is the owner or licensee of all right, title and interest in and to
each of the Intellectual Property Assets, free and clear of all Encumbrances,
and, except as described on Schedule 6(m) of the Disclosure Schedule, has the
right to use each of the Intellectual Property Assets used in the International
Business, as presently conducted, without payment to any third party. No Company
is in violation of any material license, sublicense or agreement with respect to
any Intellectual Property Assets, and, to the Sellers’ knowledge, the
consummation of the transactions contemplated by this Agreement will not limit
any Company’s ability to use such Intellectual Property Assets. To the Sellers’
knowledge, (i) no Company is infringing upon, violating or misappropriating, the
Intellectual Property of any other person or entity, and (ii) no person or
entity is infringing upon, violating or misappropriating, any of the
Intellectual Property Assets of any Company. To the Sellers’ knowledge, the
Intellectual Property Assets owned by or licensed to any Company comprise all of
the Intellectual Property Assets that are necessary to conduct the International
Business as currently conducted by such Company. As used herein, the term
“Intellectual Property Assets” means all intellectual property owned or licensed
by any Company in which such Company has a proprietary interest, including
without limitation trade names, patents, copyrights, know-how, trade secrets,
customer and supplier lists, and rights in internet web sites.

 

(n)   Title to Assets. The Companies have valid title to, or have a valid
leasehold interest in, all of the tangible properties and assets reflected in
the Current Financial Statement, free and clear of any and all Encumbrances.
There are no agreements with or rights in favor of any person to acquire the
International Business or any interest therein or any tangible properties or
assets of any Company other than in the ordinary course of business. The
Companies have the right to use all of the assets necessary in its operation of
the International Business, and all such assets are owned by any Company or
licensed or leased to any Company under one of the Contracts. No assets,
properties or rights used by the Companies are held in the name or in the
possession of any person or entity other than a Company (or Eyelevel US). To the
Sellers’ knowledge, each item of tangible property of each Company has been well
maintained and is in good operating condition and repair (with the exception of
normal wear and tear).

 

(o)   Real Property. The Companies do not own and have not owned any real
property. Each Company has a valid leasehold interest in certain real property,
which is held under the leases described in Schedule 6(o) of the Disclosure
Schedule (the “Leased Real Property”), and in each case such leasehold interest
is held free and clear of all Encumbrances, except for any statutory liens. The
Leased Real Property constitutes all of the facilities used in or occupied by
the Companies in connection with the International Business. With respect to the
Leased Real Property, each Company has all easements and rights necessary for
such Company to conduct the International Business in a manner consistent with
past practices, and to the knowledge of the Sellers, no condemnation or threat
of condemnation, impediments to the working order of the physical plant, or
other condition exists which would interrupt such Company’s peaceful and
undisturbed possession of any of the Leased Property prior to the natural
expiration of such lease contract in accordance with its terms.

 



 

 

 

(p)   Environmental Matters. Each Company has complied with and is in compliance
with all applicable Environmental Laws, except where the failure to be in
compliance would not reasonably be expected to result in material liability to
such Company. Each Company holds all material permits, operating authorities,
state operating licenses or registrations and other interstate, intrastate,
national or international regulatory licenses and other authorizations issued by
any governmental authority that are necessary under applicable Environmental
Laws for the lawful conduct by such Company of the International Business as
currently conducted (“Environmental Permits”), and the International Business is
not being conducted, and has not been conducted in the last three (3) years by
such Company, in violation of any such Environmental Permit, except for any
violation which would not reasonably be expected to result in material liability
to such Company. No Company has received in the last three (3) years any written
notice from any governmental authority and, to the Sellers’ knowledge, no claims
have been filed against any Company alleging that the International Business
violates any applicable Environmental Laws or any Environmental Permits. As used
herein, “Environmental Law” means any law relating to the pollution, protection
or cleanup of the environment, including those relating to the treatment,
storage, disposal, handling, transportation, discharge, emission or release of
hazardous substances or the protection of harm to human health and safety.

 

(q)   Employees; Benefit Plans.

 

(i)                 Schedule 6(q)(i) of the Disclosure Schedule contains a true
and complete list of the names, titles, start dates, salaries or wage rates,
applicable commission rates, and the annual amounts of employee benefits of all
employees and independent contractors of each Company. To the Sellers’
knowledge, each manager, officer, and employee of each Company is currently
deploying all of his or her business time to the conduct of the business of such
Company. To the Sellers’ knowledge, no manager, officer or key employee of any
Company is planning to materially change his or her work schedule or terminate
his or her employment. No employee of any Company is on any disability,
military, medical, or other leave. No trade union, council of trade unions,
employee bargaining agency, or affiliated bargaining agent holds bargaining
rights with respect to any of the employees by way of certification, interim
certification, voluntary recognition, or succession rights, or has applied or,
to the Sellers’ knowledge, threatened to apply to be certified as the bargaining
agent of the employees. To the Sellers’ knowledge, there are no threatened or
pending union organizing activities involving the employees and no such event
has occurred within the three years prior to the Closing. There are no
outstanding assessments, penalties, fines, liens, charger, surcharges, or other
amounts due or owing pursuant to any workplace safety and insurance/workers’
compensation legislation in respect of the International Business operated by
any Company, and no Company has been reassessed in any material respect under
such legislation since March 31, 2010. There are no claims or potential claims
which may materially adversely affect any Company’s accident cost experience in
respect of the International Business operated by such Company.

 



 

 

 

(ii)               Schedule 6(q)(ii) of the Disclosure Schedule sets forth a
true and complete list as of the date hereof of each employee pension or
superannuation benefit plan, mandatory provident fund scheme, employee welfare
benefit plan, material personnel or payroll policy (including vacation time,
holiday pay, service awards, moving expense reimbursement programs and sick
leave) or material fringe benefit, severance agreement or plan or any medical,
hospital, dental, vision, life or disability plan, excess benefit plan, bonus,
equity option, equity purchase or other incentive plan (including any equity or
equity-based plan), top hat plan or deferred compensation plan, salary reduction
agreement, change-of-control agreement, employment agreement, consulting
agreement, collective bargaining agreement (including an enterprise agreement),
indemnification agreement, or retainer agreement, or any other benefit plan,
policy program, arrangement, agreement or contract, whether or not written, with
respect to any employee, former employee, director, independent contractor, or
any beneficiary or dependent thereof, maintained, or contributed to, by any
Company or to which any Company may have any liability, including contingent
liability by reason of being (or having been) a part of a controlled group of
companies (the “Employee Benefit Plans”).

 

(iii)             With respect to each Employee Benefit Plan, each Company has
delivered or made available to Purchaser a true, correct and complete copy of:
(A) each writing constituting a part of such Employee Benefit Plan, including
without limitation all plan documents, trust agreements, and insurance contracts
and other funding vehicles; (B) the current summary plan description and any
material modifications thereto, if any; and (C) the most recent annual financial
report, trustee report, audit report, or actuarial report, if any. Except as
specifically provided in the foregoing documents delivered to Purchaser, there
are no amendments to any Employee Benefit Plan that have been adopted or
approved nor has any Company undertaken to make any such amendments or to adopt
or approve any new Employee Benefit Plan.

 

(iv)             Each of the Employee Benefit Plans has been operated and
administered in all material respects in accordance with applicable laws and
administrative rules and regulations of any governmental entity. There are no
proceedings pending, or to the Sellers’ knowledge, threatened, with respect to
any Employee Benefit Plan or the assets thereof. All Employee Benefit Plan
contributions, payments, premiums, or expenses for all periods ending prior to
or as of the Closing Date have been timely made or accrued for in accordance
with GAAP. Each Employee Benefit Plan of each Company may be amended,
terminated, or otherwise modified by such Company on or after Closing without
material Liability to such Company or the Purchaser aside from routine
administrative expenses. The transactions contemplated by this Agreement will
not entitle any current or former employee to any severance pay, unemployment
compensation, accelerated vesting, accelerated compensation payments, or change
in control or retention payments.

 

(v)               Eyelevel Australia has provided at least the prescribed
minimum level of superannuation support for each employee so as not to incur a
superannuation guarantee charge liability under the Superannuation Guarantee
(Administration) Act 1992 (Cth).

 

(vi)             Eyelevel Australia has no superannuation guarantee charge
liability under the Superannuation Guarantee (Administration) Act 1992 (Cth).

 

(vii)           There are no contributions due and payable to any Superannuation
Fund from Eyelevel Australia that are unpaid.

 



 

 

 

(viii)         No employee of Eyelevel Australia is a “defined benefit member”
as defined in regulation 1.03 of the Superannuation Industry (Supervision)
Regulations 1994 (Cth).

 

(r)     Litigation. Since March 31, 2010, there have been no, and there are
currently no, legal actions, audits, lawsuits, or investigations pending (or to
the knowledge of the Sellers, currently threatened) against any Company or any
Seller relating in any way to any Company or the International Business. None of
the Companies nor any Seller is a party or subject to any government or court
order or judgment or any governmental inquiry or investigation relating in any
way to any Company or the International Business. There is no action, audit,
suit, proceeding, or investigation by any Company currently pending or that any
Seller or any Company intends to initiate relating in any way to the Companies
or the International Business.

 

(s)    Insurance. Schedule 6(s) of the Disclosure Schedule sets forth and
describes all policies of insurance which are maintained by each Company and
which relate to the International Business. Each such policy of insurance is in
good standing, valid and subsisting, and in full force and effect in accordance
with its terms and, collectively, such insurance policies are reasonably
adequate and customary for such Company’s conduct of the International Business.

 

(t)     Accounts Receivable. Schedule 6(t) of the Disclosure Schedule is a true,
correct and complete list of all accounts, notes, contract or other rights to
payment for goods sold or services rendered by the Companies (collectively, the
“Accounts Receivable”), as of June 30, 2013, together with aging information
with respect to such Accounts Receivable. All Accounts Receivable are current as
of the date hereof and arose in the ordinary course of business. There are no
objections or setoff rights to any Account Receivable.

 

(u)   Accounts Payable. Schedule 6(u) of the Disclosure Schedule is a true,
correct and complete list of all accounts payable of the Companies as of June
30, 2013. All Accounts Payable arose in the ordinary course of business and none
is delinquent or past due. There are no objections, defenses or setoff rights to
the Accounts Payable.

 

(v)   Inventory. Attached as Schedule 6(v) of the Disclosure Schedule is a true,
correct and complete list of all inventories of the Companies, including raw
materials, work-in-process, parts, supplies, samples and finished goods
merchandise, wherever located (collectively, the “Inventory”) as of June 30,
2013. To the Sellers’ knowledge, all items included in the Inventory consist of
a quality and quantity usable and, with respect to finished goods, saleable in
the ordinary course of business as of June 30, 2013, subject to holding period
of up to twelve (12) months that may have been agreed to with individual
customers. All work-in-process inventory consists of third party costs incurred
in connection with the production of jobs for customers and will be invoiced and
shipped to customers by the Companies in the ordinary course of business. All
items of Inventory have been valued at cost in the Financial Statements.

 

(w)  Foreign Corrupt Practices. None of the Companies nor any of their
affiliates, nor any director, officer, or employee, nor, to any Company’s
knowledge, any agent or representative of such Company or of any of its
affiliates, has taken or will take any action in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment or giving
of money, property, gifts or anything else of value, directly or indirectly, to
any “government official” (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) to influence official action or secure an improper advantage; and such
Company and its affiliates have conducted their businesses in compliance with
applicable anti-corruption laws and have instituted and maintain and will
continue to maintain policies and procedures designed to promote and achieve
compliance with such laws and with the representation and warranty contained
herein.

 



 

 

 

(x)   Change of Control Payments. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
result in any payment (including, without limitation, severance, unemployment
compensation, golden parachute, bonus or otherwise) to any director, manager,
officer or employee of any Company from such Company becoming due, materially
increasing or accelerating.

 

(y)   Interested Party Transactions. Except as disclosed on Schedule 6(y) of the
Disclosure Schedule, none of the Sellers nor any employee of any Company or any
subsidiary or any “affiliate” or “associate” of any such person has had, either
directly or indirectly, a material interest in: (a) any person or entity which
purchases from or sells to any Company any goods or services; or (b) any
Contract to which any Company is a party.

 

(z)    Obligations to Related Parties. Except as disclosed on Schedule 6(z) of
the Disclosure Schedule, there are no obligations of any Company to employees of
such Company other than for payment of salary, reimbursement for reasonable
expenses, and other standard employee benefits. None of the Sellers or any key
employees of any Company, or any of their immediate family members: (i) are
indebted to such Company; (ii) have any ownership interest in any
non-publicly-traded firm with which such Company (A) is affiliated, (B) has a
business relationship, or (C) competes; or (iii) is directly or indirectly
interested in any Contract with such Company (other than employment agreements).

 

(aa)Brokers or Finders. None of the Companies, Sellers, or any of their
respective representatives has incurred any obligation or liability, contingent
or otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payments in connection with the sale of the Companies or the Shares or
the transactions contemplated by this Agreement.

 

(bb)           Bank Accounts. Schedule 6(bb) contains a complete and accurate
list of each bank at which each Company has an account, the number of each such
account, and the names of all persons authorized to access each account.

 

7.                  Representations and Warranties of the Purchaser. Purchaser
hereby represents and warrants to the Companies and the Sellers as follows:

 

(a)    Authorization. Purchaser has all requisite corporate power, right and
authority to enter into and perform its obligations under this Agreement and
each of the Transaction Documents to which it is a party. The execution,
delivery and performance by Purchaser of this Agreement and each of the
Transaction Documents to which Purchaser is a party has been duly and properly
authorized by all requisite corporate action on the part of Purchaser in
accordance with applicable law and its organizational documents.

 

(b)   Enforceability. This Agreement and each of the Transaction Documents to
which Purchaser is a party have been duly executed and delivered by Purchaser
and is the valid and binding obligation of Purchaser and is enforceable against
Purchaser in accordance with its terms, except as enforcement may be limited by
general principles of equity, whether applied in a court of law or a court of
equity and by bankruptcy, insolvency and similar laws affecting creditors’
rights and remedies generally. No permits, approvals or consents or
notifications to (i) any governmental entities, or (ii) any other persons are
necessary in connection with the execution, delivery and performance by
Purchaser of this Agreement and the Transaction Documents to which Purchaser is
a party and the consummation by Purchaser of the transactions contemplated
hereby or thereby.

 



 

 

 

(c)    Transaction Not a Breach. The execution, delivery and performance of this
Agreement and the Transaction Documents by Purchaser will not violate and
conflict with, or result in the breach of (i) any of the terms, conditions, or
provisions of the Certificate of Incorporation or Bylaws of Purchaser, as
amended to date or (ii) any Contract, agreement, mortgage, or other instrument
or obligation of any nature to which Purchaser is a party or by which Purchaser
is bound.

 

(d)   Brokers or Finders. Neither Purchaser nor any of its representatives have
incurred any obligation or liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions or other similar payments in connection
with the purchase of the Companies or the Shares or the transactions
contemplated by this Agreement.

 

(e)    Litigation. There are no legal actions, lawsuits, or investigations
pending (or to the knowledge of Purchaser, currently threatened) against
Purchaser with respect to this Agreement or the transactions contemplated
hereby. Purchaser is not a party or subject to any government or court order or
judgment relating in any way to Purchaser with respect to this Agreement or the
transactions contemplated hereby.

 

(f)    SEC Filings; Financial Statements.

 

(i) SEC Documents. Purchaser has made available (including through EDGAR) to the
Sellers accurate and complete copies of Purchaser’s annual report on Form 10-K
for the year ended December 31, 2012 and all other proxy statements, reports,
registration statements, correspondence or prospectuses filed or furnished to
the SEC by Purchaser since January 1, 2013 (the “Purchaser SEC Documents”). As
of the time it was filed with the SEC (or, if amended or superseded by a filing
prior to the date of this Agreement, then on the date of such filing): (A) each
of the Purchaser SEC Documents complied in all material respects with the
applicable requirements of, as the case may be, the Securities Act or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”); and (B) none
of the Purchaser SEC Documents contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Purchaser has been subject to, and has
complied with, all of the reporting requirements of the Exchange Act for the
twelve (12) month period preceding the date hereof.

 

(ii) Financial Statements. The consolidated financial statements contained in
the Purchaser SEC Documents: (A) complied as to form in all material respects
with the published rules and regulations of the SEC applicable thereto; (B) were
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered, except as may be indicated in the notes to such financial
statements and (in the case of unaudited statements) as permitted by Form 10-Q
of the SEC, and except that unaudited financial statements may not contain
footnotes and are subject to year-end audit adjustments; and (C) fairly present
the consolidated financial position of Purchaser and its Subsidiaries as of the
respective dates thereof and the consolidated results of operations of Purchaser
and its Subsidiaries for the periods covered thereby.

 

(g)    NASDAQ Listing. Shares of Purchaser Common Stock are traded on the NASDAQ
Global Select Market. There is no action pending or, to Purchaser’s knowledge,
threatened against Purchaser with respect to any intention by NASDAQ or any
governmental authority to prohibit or terminate the trading of Purchaser’s
common stock on the NASDAQ Global Select Market. Purchaser is in compliance in
all material respects with the applicable listing and maintenance requirements
of the NASDAQ Global Select Market.

 



 

 

 

(h)   Valid Issuance. All of the shares of Purchaser Common Stock issuable to
the Sellers pursuant to this Agreement will, when issued in accordance with the
provisions of this Agreement, be validly issued, fully paid and non-assessable,
and the issuance thereof is not subject to and will not be subject to any
preemptive or other similar right. As of the date hereof, Purchaser has reserved
out of its authorized but unissued shares of Purchaser Common Stock, a
sufficient number of shares of Purchaser Common Stock to issue all of the shares
of Purchaser Common Stock that may be issued to the Sellers pursuant to this
Agreement.

 

8.                  Closing; Deliveries.

 

(a)    Closing. The closing of the transactions, except with respect to Eyelevel
Russia, contemplated by this Agreement shall take place remotely via the
exchange of documents and signatures on the date of this Agreement (the
“Closing”). With respect of the transfer of the shares of Eyelevel Russia, the
closing of the transactions contemplated by this Agreement shall take place at
the offices of the Russian Notary in Moscow, Russia or at another location in
Russia agreed between the Purchaser and the Sellers (the “Russian Closing”). The
date of the Closing or the Russian Closing, as applicable, shall be referred to
herein as the “Closing Date”. Notwithstanding anything herein to the contrary,
Purchaser’s obligation to consummate the transactions contemplated hereby shall
be conditioned upon the consummation of the US Acquisition.

 

(b)   Closing Date for Financial Reporting Purposes. For convenience, the
parties hereto agree that, solely for purposes of Purchaser’s financial
accounting and reporting (but not for any other purpose under this Agreement,
including without limitation, Sections 4, 5, 6 and 7 hereof), the Closing shall
be deemed completed as of 12:01 a.m. (CDT) on the morning of July 1, 2013.

 

(c)    Sellers’ Deliveries. In connection with the execution of this Agreement
and the consummation of the transactions contemplated hereby, on the Closing
Date, the Sellers shall deliver to Purchaser the following, all of which shall
be deemed to be delivered simultaneously:

 

(i)                 An Employment Agreement of even date herewith between each
of Tomas and Filip and Eyelevel CZ (the “Employment Agreements”), duly executed
by each of Tomas, Filip and Eyelevel CZ, in substantially the form attached
hereto as Exhibit B;

 

(ii)               An Employee Innovations and Proprietary Rights Agreement of
even date herewith between each of Tomas and Filip and Eyelevel CZ, duly
executed by each of Tomas, Filip and Eyelevel CZ, in substantially the form
attached hereto as Exhibit C;

 

(iii)             Evidence of the repayment of each Company’s outstanding
Indebtedness, if any, confirming that immediately prior to Closing, each Company
is entirely free of any Indebtedness.

 

(iv)             Written evidence, in a form reasonably satisfactory to
Purchaser, of the receipt of all Required Consents.

 

(v)               All of the minute books, share ledgers and similar records of
each Company, to the extent available.

 

(vi)             A disbursement letter (the “Disbursement Letter”), in a form
acceptable to Purchaser, duly executed by Sellers.

 



 

 

 

(vii)           With respect to Eyelevel Australia, each of the following
documents and instruments:

 

(A)              The company register of Eyelevel Australia, updated to be
complete and accurate as at the Closing Date, including each of the following:
(1) the certificate of incorporation of Eyelevel Australia (including any
certificate of incorporation on the change of name of Eyelevel Australia), and
the certificate(s) for any registered business name(s) held by Eyelevel
Australia; (2) a copy of Eyelevel Australia’s constitution, certified by a
director as being up to date on the Closing Date; (3) the seal and any duplicate
common or official seal of Eyelevel Australia (if any) and (4) details of the
corporate key issued by the Australian Securities and Investments Commission to
Eyelevel Australia;

 

(B)              A certified copy of the resolutions of the directors of
Eyelevel Australia resolving as follows: (1) the transfer of the Shares in
Eyelevel Australia to the Purchaser be approved for registration, (2) the share
register of Eyelevel Australia be updated accordingly, (3) the share
certificates held by the Sellers be cancelled, a share certificate be issued to
the Purchaser in respect of the Shares and the necessary filings be made with
the Australian Securities and Investments Commission;

 

(C)              Share transfer authorizations, duly executed by each of the
Sellers (“Australia Share Transfer Authorizations”); and

 

(D)              Share transfer certificate, duly executed by each of the
directors of Eyelevel Australia.

 

(viii)         With respect to Eyelevel Brazil, each of the following documents
and instruments:

 

(A)              the following clearance certificates of Eyelevel Brazil
indicating no restriction (“negativa” or “positive com efeito de negativa”) in
respect to company’s tax debts: (1) Federal clearance Certificate of the
Brazilian Federal Revenue Service (“Receita Federal do Brasil – RFB”) and the
clearance certificate of debts related to federal taxes (“PGFN”); (2) INSS
Clearance Certificate of debts before the National Institute of Social Security
(“Instituto Nacional de Seguridade Social – INSS”); (3) FGTS clearance
certificate of debts before the FGTS, issued by the Federal Savings Bank (“Caixa
Econômica Federal”).

 

 

(ix)             With respect to Eyelevel China, each of the following documents
and instruments:

 



 

 

 

(A)              A certificate of an executive officer of each Company
certifying as to (1) the Articles of Association of Eyelevel China, as amended
through the date of this Agreement and duly executed by the Sellers, stating
that the Purchaser is the sole shareholder of the entire equity interest of
Eyelevel China, (2) the certificate of approval, the business license, all other
governmental approval, registration and filing certificates and documents, all
stamps, chops and seals of Eyelevel China and its directors and officers;

 

(B)              A power of attorney executed by Tomas Baca, as sole shareholder
of Eyelevel China, appointing a representative (the “China Representative”)
designated by Purchaser to sign all application forms and documents for purposes
of completing the transfer of the shares of Eyelevel China; and

 

(C)              a short-form equity transfer agreement with respect to the
transfer of the entire Shares in Eyelevel China by the Sellers to the Purchaser,
in form and substance mutually agreed by the Purchaser and the Sellers, duly
executed by the Sellers, the form attached hereto as Exhibit E (the “China
Transfer Agreement”);

 

(x)               With respect to Eyelevel CZ, each of the following documents
and instruments:

 

(A)              a resolution of a general meeting of Eyelevel CZ approving
transfer of Shares (ownership interests) of each of the Sellers to the Purchaser
hereunder in form of a Czech notarial deed and resolution of a general meeting
of Eyelevel CZ approving Employment Agreements;

 

(B)              short form Czech law transfer agreement regarding transfer of
Shares (ownership interests) in Eyelevel CZ, in substantially the form attached
hereto as Exhibit F (“CZ Transfer Agreement”), duly executed by both Sellers;

 

(C)              a copy of up-to-date extract of Eyelevel CZ from the Czech
commercial register;

 

(D)              a procedural power of attorney granted by the Sellers, in their
capacity of directors of Eyelevel CZ, granted to a Czech attorney-at-law
nominated by the Purchaser, for registration of the transfer of the Shares to
the Czech commercial register (which power of attorney shall not be revoked
without express prior consent of the Purchaser);

 

(E)               a certificate of the Sellers in their capacity of directors of
Eyelevel CZ certifying as to: (1) the Memorandum of Association of Eyelevel CZ,
as amended through the date of this Agreement (but without reflecting the
transfer hereunder); (2) the resolutions adopted by the Sellers and the
directors of Eyelevel CZ authorizing and approving the execution, delivery and
performance by Eyelevel CZ of any Transaction Documents to which such Company is
a party; and (3) the incumbency and signatures of the officers of such Company;

 

(F)               a list of shareholders of Eyelevel CZ executed by the Sellers
in their capacity of directors confirming the Purchaser having become sole
shareholder of Eyelevel CZ;

 



 

 

 

(G)              the Memorandum of Association of Eyelevel CZ, as amended
through the date of this Agreement reflecting the transfer hereunder;

 

(H)              a waiver by each of the Sellers of any and all claims against
Eyelevel CZ, to be at the same time accepted by the Sellers in their capacity of
directors of Eyelevel CZ on its behalf, in substantially the form attached
hereto as Exhibit G; and

 

(I)                 a spousal consent, regarding the transfer of Shares by the
applicable Sellers, in substantially the forma attached hereto as Exhibit I,
executed by the spouse of each Seller.

 

(xi)             With respect to Eyelevel Hong Kong, each of the following
documents and instruments:

 

(A)              a certified copy of all resolutions of the directors and/or
shareholders of Eyelevel Hong Kong approving (1) the entering into and
completion of the transaction contemplated by this Agreement, in a form
reasonably satisfactory to the Purchaser and (2) approval of transfer of Shares
for Eyelevel Hong Kong;

 

(B)              (1) an instrument of transfer and (2) bought and sold notes in
respect of the Shares in Eyelevel Hong Kong, duly executed by each of the
Sellers (the “HK Instruments of Transfer”);

 

(C)              all corporate seals and chops of Eyelevel Hong Kong;

 

(D)              original share certificate for the Shares of Eyelevel Hong Kong
and other documents reasonably required by the Purchaser for stamping purposes;
and

 

(E)               a copy of the following: (1) all bank mandates; (2) bank
statements and reconciliation statements; (3) all cheque books; (4) all credit
cards; (5) the documents of title to the properties; (6) all current insurance
policies and (7) all certificates regarding the Intellectual Property Assets of
Eyelevel Hong Kong.

 

(xii)           With respect to Eyelevel UK, each of the following documents and
instruments:

 

(A)              the bearer share warrants and share certificates for the Shares
of Eyelevel UK;

 

(B)              such waivers, consents or other documents as the Purchaser may
require to enable the Purchaser or its nominee(s) to become the registered
holder of the Shares of Eyelevel UK;

 

(C)              duly executed powers of attorney in the agreed form from each
of the Sellers in favour of the Purchaser or its nominee(s) to enable the
beneficiary to exercise all rights attaching to the Shares of Eyelevel UK until
the Purchaser or its nominee(s) becomes the registered holder of such Shares;

 



 

 

 

(D)              the security and authentication codes for the Companies House
WebFiling service and Protected Online Filing Scheme for Eyelevel UK; and

 

(E)               a duly executed deed of termination in respect of any
shareholders’ agreements to which Eyelevel UK is a party and releasing it
absolutely and unconditionally from any liability arising out of or in
connection with such agreements.

 

(d)   Purchaser’s Deliveries. In connection with the execution of this Agreement
and the consummation of the transactions contemplated hereby, on the Closing
Date, Purchaser shall deliver to the Sellers the following, all of which shall
be deemed to be delivered simultaneously:

 

(ii)               The Closing Payment in accordance with the instructions set
forth in the Disbursement Letter;

 

(i)                 The China Transfer Agreement, duly executed by Purchaser;

 

(ii)               The CZ Transfer Agreement, duly executed by Purchaser;

 

(iii)             The Australia Share Transfer Authorizations, duly executed by
Purchaser; and

 

(iv)             The HK Instruments of Transfer;

 

9.                  Indemnification.

 

(a)    Survival. All representations and warranties of each of the Sellers and
Purchaser in this Agreement shall survive the Closing and shall continue in full
force and effect for eighteen (18) months after the date of this Agreement;
provided, however, that:

 

(i) the representations and warranties in Section 6(j) (Taxes) (the “Tax
Representations”) shall survive for the period of any applicable statute of
limitations plus thirty (30) days; provided however, that (A) with respect to
Eyelevel UK, the Tax Representations shall survive seven years from the Closing
Date, (B) with respect to Eyelevel Brazil, the Tax Representations shall survive
five (5) years from the Closing Date, and (C) with respect to Eyelevel
Australia, the Tax Representations shall survive six (6) years from Closing
Date, at which time such representations and warranties shall terminate; and

 

(ii) the representations and warranties in Section 5(a) (Authority), Section
5(b) (Enforceability), Section 5(d) (Title to Shares), and Section 5(f) (Brokers
or Finders) shall survive for the period of any statute of limitations pursuant
to applicable law, and

 

(iii) the representations and warranties in Section 6(a) (Organization), Section
6(b) (Company Subsidiaries), Section 6(d) (Capitalization; Indebtedness) the
first two sentences of Section 6(n) (Title to Assets), and Section 6(aa)
(Brokers or Finders) shall survive indefinitely.

 

The Sections referenced in the foregoing clauses (ii) and (iii) are referred to
herein collectively as the “Unlimited Representations.” All covenants and other
obligations of the Sellers and Purchaser contained in this Agreement shall
survive the Closing and continue in full force and effect until such covenants
or obligations expire, are fully performed and satisfied, or otherwise
indefinitely (except as limited by applicable law) in accordance with the
respective terms of such covenants and obligations. The right to indemnification
based upon such representations, warranties, covenants and obligations shall not
be affected by any disclosures or other information provided in the Google Drive
files made available to Purchaser by Sellers.

 



 

 

 

(b)   Indemnification by the Sellers. The Sellers shall jointly and severally
indemnify and hold harmless Purchaser and its directors, officers, shareholders,
employees, agents, subsidiaries and affiliates (collectively, the “Purchaser
Indemnified Persons”), and will reimburse the Purchaser Indemnified Persons for
any loss, liability, claim, damage or expense (including reasonable costs of
investigation and defense and reasonable attorneys’ fees and expenses)
(collectively, “Losses”) arising from any of the following:

 

(i)                 any inaccuracy or breach of any representation or warranty
of the Sellers set forth in Section 5 or Section 6 of this Agreement or the
Disclosure Schedule;

 

(ii)               any breach of any covenant or obligation of the Sellers or
the Sellers’ Representative in this Agreement or any Transaction Document (other
than the Restrictive Covenants);

 

(iii)             any Tax obligation or liability of any Company for time
periods prior to and including the Closing Date (including any Tax liability
accrued as at, or arising as a result of events, acts or transactions occurring
on or prior to, that date), to the extent not reflected as a current liability
in the Actual Net Working Capital;

 

(iv)             any liability incurred as a result of any Company’s operations
prior to and including the Closing Date, except (A) to the extent such liability
was accurately reflected as a current liability in the Actual Net Working
Capital, (B) liabilities incurred in the ordinary course of business since the
date of the Current Balance Sheet, and (C) liabilities under any Contract which
are to be performed after the Closing and do not relate to any breach by such
Company; or

 

(v)               any liability incurred as a result of the Sellers’ failure to
make required filings and/or pay capital gains taxes with respect to Eyelevel
China pursuant to Section 11(g).

 

(c)    Indemnification by Purchaser. Purchaser shall indemnify and hold harmless
the Sellers, and will reimburse the Sellers for any Losses arising from any of
the following:

 

(i) any inaccuracy or breach of any representation or warranty made by Purchaser
in this Agreement; or

 

(ii) any breach of any covenant or obligation of Purchaser in this Agreement or
any Transaction Document.

 

(d)   Indemnification Limitation – Basket. The Sellers shall have no obligation
to indemnify the Purchaser Indemnified Persons under Section 9(b)(i), and no
indemnification claims shall be brought against the Sellers under Section
9(b)(i), absent fraud, willful misconduct or intentional misrepresentation,
until the aggregate amount of Losses thereunder exceeds US $166,667 (one hundred
sixty-six thousand six hundred sixty-seven U.S. dollars) (the “Indemnification
Basket”), at which point the Sellers will be obligated to indemnify the
Purchaser Indemnified Persons from and against all Losses in excess of the
Indemnification Basket; provided, however, that the Indemnification Basket shall
not apply to Losses arising under or related to (i) Section 9(b)(i) due to a
breach of the Unlimited Representations or the Tax Representations, (ii)
Sections 9(b)(ii), 9(b)(iii) and 9(b)(v), (iii) Section 9(b)(iv) except to the
extent such Loss also arises under Section 9(b)(i), in which case it shall be
subject to the Indemnification Basket, and (iv) any adjustment amount payable by
the Sellers pursuant to Section 3(c).

 



 

 

 

(e)    Indemnification Limitation – Cap. The Sellers shall have no obligation to
indemnify the Purchaser Indemnified Persons under Section 9(b)(i), and no
indemnification claims or any other claims shall be brought against the Sellers
under Section 9(b)(i), absent fraud, willful misconduct or intentional
misrepresentation, for damages in excess of the Purchase Price paid to the
Sellers (the “Indemnification Cap”); provided, however, that the Indemnification
Cap shall not apply to damages arising under or related to (i) Section 9(b)(i)
due to a breach of the Unlimited Representations or the Tax Representations,
(ii) Sections 9(b)(ii) through 9(b)(v), and (iii) any adjustment amount payable
by the Sellers pursuant to Section 3(c).

 

(f)    Right to Set Off. Upon notice to the Sellers’ Representative specifying
in reasonable detail the basis therefor, Purchaser may set-off any amount to
which it may be entitled under this Section 9 on a dollar-for-dollar basis,
against any amounts payable to the Sellers by Purchaser whether arising under
Section 4 of this Agreement or otherwise. The exercise of such a right of
set-off by Purchaser in good faith, whether or not ultimately determined to be
justified, will not constitute a breach of Section 4. Neither the exercise of,
nor the failure to exercise, such right of set-off will constitute an election
of remedies or limit Purchaser in any manner in the enforcement of any other
remedies that may be available to it.

 

(g)    Indemnification Procedures and Other Limitations.

 

(i)                 An indemnified party hereunder (the “Claiming Party”) shall
give the indemnifying party (“Indemnifying Party”) prompt written notice of any
claim of a third party (a “Third Party Claim”) as to which the Claiming Party
proposes to demand indemnification hereunder, within twenty (20) days after
learning of such Third Party Claim (or within such shorter time as may be
necessary to give the Indemnifying Party a reasonable opportunity to respond to
such claim), together with a statement specifying the basis of such Third Party
Claim. The failure to provide such Third Party Claim notice shall not relieve
the Indemnifying Party of any liability hereunder unless the Indemnifying Party
was prejudiced thereby under this Section 9, and then only to the extent of such
prejudice. The Indemnifying Party must provide written notice to the Claiming
Party that it is either (i) assuming responsibility for the Third Party Claim or
(ii) disputing the claim for indemnification against it (the “Indemnification
Notice”). The Indemnification Notice must be provided by the Indemnifying Party
to the Claiming Party within thirty (30) days after receipt of the Third Party
Claims Notice or within such shorter time as may be necessary to give the
Claiming Party a reasonable opportunity to respond to such Third Party Claim.

 

(ii)               If the Indemnifying Party provides an Indemnification Notice
to the Claiming Party within the Indemnification Notice Period that it assumes
responsibility for the Third Party Claim, the Indemnifying Party shall (a)
conduct the defense of such Third Party Claim at its own expense, (b) subject to
Section 9(d) and (e), as applicable, be deemed to acknowledge that it is
responsible to the Claiming Party for any damages as a result of such Third
Party Claim, and (c) settle such Third Party Claim, but shall not, without the
consent of the Claiming Party, agree to any settlement that does not include a
provision whereby the plaintiff or claimant in the matter releases the Claiming
Party from all liability with respect thereto or agree to any relief other than
money damages (and a full release related thereto). If the Indemnifying Party
does not assume the defense of such Third Party Claim in the manner provided
above, or if after commencing or undertaking any such defense, fails to
prosecute diligently or withdraws from such defense, the Claiming Party shall
have the right to undertake the defense or settlement thereof, and the Claiming
Party may defend against, or enter into any settlement with respect to, the
matter in any manner the Claiming Party reasonably may deem appropriate. In the
event that (x) a final judgment or order in favor of such third party in respect
of such Third Party Claim is rendered against the Claiming Party, that is not
subject to appeal, or (y) such Third Party Claim is settled in accordance with
this Section 9, resulting in liability on the part of the Claiming Party, then
subject to the limitations set forth in Section 9(d) and (e), the Indemnifying
Party shall pay the amount of such liability.

 



 

 

 

(iii)             If the Indemnifying Party disputes the claim for
indemnification against it, the Claiming Party shall have the right to conduct
the defense and to compromise and settle such Third Party Claim, in any manner
the Claiming Party may deem appropriate. Once such dispute has been finally
resolved in favor of indemnification by the Indemnifying Party by a court or
other tribunal of competent jurisdiction or by mutual agreement of the Claiming
Party and Indemnifying Party, subject to the provisions of Section 9(d) and (e),
the Indemnifying Party shall within ten (10) days of the date of such resolution
or agreement, pay to the Claiming Party all damages paid or incurred by the
Claiming Party in connection therewith.

 

(iv)             Any indemnity payment due and payable by an Indemnifying Party
under this Agreement shall be net of any insurance proceeds received by the
Claiming Party or any of their respective affiliates and shall be net of any Tax
Benefits to the Claiming Party or its affiliates in connection with the matter
giving rise to the claim, provided that nothing herein shall be construed as an
obligation of the Claiming Party to utilize such Tax Benefits or seek recovery
under any insurance policy.  For the purposes of this Section 9(g)(iv), “Tax
Benefit” means the actual, current year net Tax benefit from a loss, deduction
or credit attributable to Losses determined in the first year in which such
Losses are properly reported or claimed. Tax Benefit is calculated as the excess
of (i) the Claiming Party’s Tax liability for such year, excluding such Tax
items attributed to Losses over (ii) the Claiming Party’s actual liability for
Taxes for such taxable year including such Tax items attributed to Losses,
calculated by taking into account any Tax items attributed to Losses as the last
items claimed for such taxable year. Further, any indemnity payment with respect
to Eyelevel UK shall be net of any Taxes which the Claiming Party incurs upon
the receipt of such payment such that the Claiming Party receives after-tax
consideration equal to the indemnification amount.

 

(v)               For purposes of determining whether a breach of a
representation or warranty under Section 5 or 6 has occurred and calculating
Losses in connection with a claim for indemnification under this Section 9, each
representation or warranty that contains any qualification as to “materiality”
or “material adverse effect” or “material adverse change” shall be deemed to
have been given as though there were no such qualification, and any such
qualification shall be disregarded for purposes of this Section 9; provided,
however, that the provisions of this Section 9(g)(v) shall not apply with
respect to the representations and warranties contained in Sections 6(e)
(Financial Statements) and 6(k) (No Material Adverse Change).

 

(vi)             No Losses may be claimed under Section 9(b) or 9(c) by a
Claiming Party to the extent such Losses are included in the calculation of any
adjustment to the Purchase Price pursuant to Section 3.

 

(vii)           Except with respect to any Loss that is the result of fraud,
intentional misrepresentation or willful misconduct on the part of the other
party or any of its affiliates, each of the parties hereto agrees that, from and
after the Closing, its exclusive remedy with respect to any and all claims
relating to breaches of representations and warranties of this Agreement shall
be indemnification pursuant to Section 9; provided, however, that nothing in
this provision shall limit any equitable remedy, including injunctions and
specific performance, that a party may have pursuant to this Agreement.

 



 

 

 

(viii)         The parties agree that all adjustments pursuant to this Section 9
(including without limitation Section 11) shall be an adjustment to the Purchase
Price and in the case of Eyelevel UK shall be a deemed refund of the share
purchase price.

 

10.              Other Agreements and Covenants.

 

(a)    Accounts Receivable; Inventory.

 

(i)                 If, as of the close of business on the one-hundred eightieth
(180th) day following the Closing Date, Purchaser shall not have collected the
full face amount of the Accounts Receivable reflected in the Actual Net Working
Capital, then the Sellers jointly and severally agree that Purchaser may, at the
Purchaser’s option, assign good and marketable title to any unpaid Accounts
Receivable to the Sellers free and clear of any Encumbrances, and shall promptly
make payment to Purchaser in case by wire transfer of immediately available
funds of the uncollected amount of such Accounts Receivable (less adjustments
for bad debts on the books of the Companies as of the Closing). Purchaser shall
use commercially reasonable efforts after the Closing to collect all Accounts
Receivable and which efforts shall be no less than the efforts generally
utilized by Purchaser with respect to its own accounts receivable, but Purchaser
shall not be required to commence any legal action in connection with such
collection efforts. Upon the assignment of any such unpaid Accounts Receivable,
(A) Sellers’ Representative may take such commercially reasonable actions, at
the Sellers’ sole cost and expense, as Sellers’ Representative deems advisable
with respect to the collection thereof, (B) all proceeds from such collection
actions shall be the property of Sellers, and (C) any sums paid to Purchaser on
account of such assigned Accounts Receivable shall be promptly paid to Seller or
as Sellers’ Representative directs. All costs relating to the assignment of the
receivables (including fees of the process servers) pursuant to this Section
10(a) shall be borne by the Sellers and promptly reimbursed by the Sellers to
Purchaser or as Purchaser directs.

 

(ii)               If (A) any of the Inventory (other than with respect to
adidas) reflected in the Actual Net Working Capital is not sold within eleven
(11) months following the Closing Date or (B) any of the Inventory with respect
to adidas reflected in the Actual Net Working Capital is not sold within
thirteen (13) months following the Closing Date, then the Sellers jointly and
severally agree that, at Purchaser’s option, the Sellers shall promptly make
payment to Purchaser in cash by wire transfer of immediately available funds in
an amount equal to the value of such Inventory (as reflected in the Actual Net
Working Capital). Purchaser shall cause the Companies to use reasonable efforts
after the Closing to sell the Inventory in the ordinary course of business and
consistent with past practices of the International Business and to the extent
practical, prior to the sale of any inventory that is acquired by the Purchaser
after the Closing Date. Any Inventory not sold with such 11-month period for
which Purchaser has received a credit hereunder shall be assigned and delivered,
at Sellers’ expense, to Sellers with an appropriate and customary bill of sale
evidencing assignment of good and marketable title to such Inventory (the
“Repurchased Inventory”), free and clear of any liens, claims or other
encumbrances. All proceeds, if any, received by the Companies or Purchaser from
the sale of items of Inventory for which Purchaser has received a credit
hereunder shall be promptly paid to Sellers or as the Sellers’ Representative
directs. The Sellers may elect to store such unsold inventory at the
International Business’ facility on a rent-free basis until such Inventory is
sold by Sellers. Purchaser agrees to sell such Repurchased Inventory under its
own name in the ordinary course of business and on a first in-first out basis,
and the net sales proceeds thereof, if any, shall be paid to the Sellers to the
extent of the cost of such Repurchased Inventory as reflected in the Actual Net
Working Capital, any net sales proceeds which exceed such cost as to each item
of Repurchased Inventory shall be retained by Purchaser, and the Sellers shall
deliver good and marketable title to the purchaser of such Repurchased
Inventory, free and clear of any liens, claims or other encumbrances caused by
the Sellers upon the sale of such Repurchased Inventory by Purchaser.

 



 

 

 

(iii)             Upon notice to Sellers’ Representative specifying in
reasonable detail the basis therefor, Purchaser may set-off any amount to which
it may be entitled under this Section 10(a) against amounts otherwise payable
under Section 4. The exercise of a right of set-off by Purchaser in good faith,
whether or not ultimately determined to be justified, will not constitute a
breach of Section 4. Neither the exercise of, nor the failure to exercise, such
right of set-off will constitute an election of remedies or limit Purchaser in
any manner in the enforcement of any other remedies that may be available to it.
In the event that any suit or action is instituted by Seller or Sellers’
Representative in relation to the exercise of a right of set-off by Purchaser
hereunder, the prevailing party in such dispute shall be entitled to recover
from the losing party all reasonable fees, costs and expenses of such prevailing
party incurred in connection with such dispute.

 

(b)   Registration Matters. Purchaser agrees to file with the SEC, as soon as
reasonably practicable following the date the initial Earn-Out Payment that
becomes due and payable to Sellers, a re-sale registration statement on Form S-3
(such registration statement, and the prospectus, amendments and supplements to
such registration statement or prospectus, including pre- and post-effective
amendments, all exhibits thereto and all material incorporated by reference or
deemed to be incorporated by reference, if any, in such registration statement,
the “Registration Statement”) under the Securities Act, with respect to all of
the Earn-Out Shares that have been issued, may be issuable, or may become
issuable to Sellers pursuant to Section 4. Purchaser shall take all commercially
reasonable action necessary to cause the Registration Statement to be declared
effective by the SEC as soon as practicable after the filing thereof with the
SEC, and at such time as the Registration Statement is declared effective by the
SEC, all restrictions on selling or otherwise disposing of the Earn-Out Shares
shall be removed and the Earn-Out Shares (to the extent then outstanding) shall
be freely and immediately tradable and free and clear of any and all
Encumbrances, subject only to Section 4(f)(iii).

 

(c)    Non-Competition and Non-Solicitation.

 

(i)                 Term. The “Non-Competition Period” shall mean the period
beginning on the date hereof and ending on the earlier of (A) the 2nd (second)
anniversary of the date of the last Earn-Out Payment made to Sellers or (B) the
5th (fifth) anniversary of the date hereof.

 

(ii)               Non-Competition. Each Seller agrees and consents that there
exists valid and sufficient consideration and agrees that during the
Non-Competition Period, such Seller shall not, directly or indirectly, in any
manner (whether as an owner, stockholder, officer, director, partner, manager,
joint venturer, employee, independent contractor, consultant, agent or
otherwise), except on behalf of for the benefit of the Purchaser or the
International Business:

 

A)                engage or participate in any business activity that is
directly or indirectly in competition with any activities of the International
Business as currently conducted by the Companies or Eyelevel US in the
jurisdictions listed on Schedule 10(c) of the Disclosure Schedule.

 

B)                 solicit, place, market, service, accept, aid, consult or do
business with any customer or account of the International Business that has
done business with the International Business within the twelve (12) month
period prior to the Closing in connection with a business or for a purpose that
is competitive with the Business.

 



 

 

 

(iii)             Non-Solicitation. Each Seller agrees that during the
Non-Competition Period, such Seller shall not, directly or indirectly, in any
manner (whether as an owner, stockholder, officer, director, partner, manager,
joint venturer, employee, independent contractor, consultant, agent or
otherwise), solicit for employment or other services, or employ or engage as a
consultant or otherwise, (i) any supplier and/or vendor of the International
Business in connection with a business that is competitive with the
International Business, or (ii) any then current employee of Purchaser or its
affiliates.

 

(iv)             Exclusions. Notwithstanding the foregoing, nothing in this
Section 10(c) shall prevent any Seller from (i) seeking or accepting employment
with any company or entity which is not engaged in business competitive with the
International Business, or (ii) owning less than 1% of the equity of any
corporation traded on any national, international, or regional stock exchange or
in the over-the-counter market.

 

(v)               Remedies. If any Seller breaches, or threatens to commit a
breach of, any of the covenants set forth in this Section 10(c) (the
“Restrictive Covenants”), Purchaser shall have the right and remedy to have the
Restrictive Covenants specifically enforced against such Seller by any court of
competent jurisdiction, including immediate temporary injunctive relief without
bond and without the necessity of showing actual monetary damages, it being
agreed that any breach or threatened breach of the Restrictive Covenants would
cause irreparable injury to Purchaser and that money damages would not provide
an adequate remedy to Purchaser, which right and remedy is in addition to, and
not in lieu of, any other rights and remedies available to Purchaser under law
or in equity.

 

(vi)             Modification of Restrictive Covenants. If any court of
competent jurisdiction at any time deems the Restrictive Covenants, or any part
hereof, unenforceable because of the duration or geographical scope of such
provisions, the other provisions of this Section 10(c) will nevertheless stand
and to the full extent consistent with law continue in full force and effect,
and it is the intention and desire of the parties that the court treat any
provisions of this Agreement which are not fully enforceable as having been
modified to the extent deemed necessary by the court to render them reasonable
and enforceable, and that the court enforce them to such extent.

 

(vii)           Acknowledgement. The Sellers acknowledge that each of the
protective restrictions agreed to by them is reasonable, having regard to the
interests of each of the parties to this Agreement, and that they are necessary
to protect the interests of the Purchaser. The parties further acknowledge that
the duration and calculation of the term specified in Section 10(c)(i) hereto
are appropriate, given both the economic considerations related to the Earn-Out
Period (specifically the payment of additional Purchase Price based on EBITDA
achieved during the course of the Earn-Out Period), and the mutual rights and
obligations of the parties in connection with the management of the Business
during the Earn-Out Period.

 

(d)   General Releases.

 

(i)                 Effective as of the Closing Date, each Seller does hereby
unconditionally and irrevocably forever release and discharge the Companies and
each of their respective officers and directors and their affiliates, employees
and agents from (A) all obligations and liabilities to such Seller, (B) all
agreements and understandings involving any Company and such Seller other than
this Agreement, and (C) all claims and causes of action (whether at law or in
equity) such Seller has or may have against any Company or any of its officers,
directors, employees, agents or affiliates arising in connection with such
Seller’s ownership of the Shares or status as a shareholder of such Company (but
not any other status) during any period on or prior to the Closing Date, other
than without limitation (x) any rights of such Seller as an employee of, or
vendor or independent contractor to, such Company, including, without
limitation, the right to any accrued but unpaid compensation, perquisites or
other benefits due such Seller as an employee of, or vendor or independent
contractor to, such Company or such Subsidiary as of the Closing Date, (y) any
rights under this Agreement or any certificate delivered pursuant to this
Agreement, and (z) any rights of directors and officers of such Company to
indemnification and exculpation pursuant to the organizational documents of such
Company.

 



 

 

 

(ii)               Effective as of the Closing Date, the Purchaser, each Company
and each of their respective officers, directors, affiliates, employees and
agents does hereby unconditionally and irrevocably forever release and discharge
each Seller from (A) all obligations and liabilities to such persons, (B) all
agreements and understandings involving such persons and such Seller, and (C)
all claims and causes of action (whether at law or in equity) such persons has
or may have against any Seller arising in connection with such Seller’s former
ownership of the Shares during any period on or prior to the Closing Date.
Nothing set forth herein shall serve to release the Seller from any obligations,
liabilities, claims or causes of action arising under this Agreement and the
instruments and documents delivered pursuant to this Agreement.

 

(e)    Further Assurances. Each party hereto further agrees to promptly execute
all additional documents and take all other action necessary or appropriate as
reasonably requested to effect the purposes of this Agreement.

 

(f)    Post-Closing Deliveries with respect to Companies.

 

(i)                 Eyelevel Brazil. Purchaser and Sellers (and their duly
appointed representatives in Brazil) shall cause to be executed (in three
original executed counterparts) and filed with the Commercial Registry in Brazil
the Amendment to Eyelevel Brazil’s articles of association, reflecting the
transfer of the quotas of Eyelevel Brazil (the “Eyelevel Brazil Amendment”);. In
addition, Sellers and Purchasers shall cause to be updated (A) the foreign
direct investment registry of Eyelevel Brazil with the Central Bank of Brazil
and (B) Eyelevel Brazil’s enrollments before (1) the Federal Tax Revenue
Service, (2) the Social Security Institute, and (3) any additional applicable
municipal and state bodies where registered.

 

(ii)               Eyelevel China. The China Representative, on behalf of
Sellers, or Sellers, as applicable, shall deliver and cause to be delivered to
Purchaser true and correct copies (with respect to (A)) or the originals (with
respect to (B) – (E)) of the following documents immediately upon receipt of the
same:

 

(A)              a capital verification report issued by an accountant stating
the full amount of capital payments made to Eyelevel China by Sellers as of the
date hereof, as well as an updated business license issued to Eyelevel China
verifying such amount of paid-in capital.

 

(B)              true and complete copies of application letters and documents
submitted to the competent Chinese governmental authority for the transfer of
the entire Shares in Eyelevel China by the Sellers to the Purchaser, in form and
substance reasonably satisfactory to the Purchaser;

 



 

 

 

(C)              true and complete copy of the acceptance letter issued by the
competent Chinese governmental authority of the application for the transfer of
the entire Shares in Eyelevel China by the Sellers to the Purchaser;

 

(D)              the approval certificate, approval letter, and the updated
business license of Eyelevel China issued by the competent Chinese governmental
authorities, evidencing the completion of the transaction contemplated hereunder
with respect to the entire Shares in Eyelevel China and

 

(E)               a copy of the tax payment certificate evidencing the filing
and/ or settlement of the capital gain tax for the equity transfer in accordance
with applicable Chinese tax laws.

 

(iii)             Eyelevel Russia. Sellers and Purchaser shall cooperate in good
faith to consummate the Russian Closing and provide all documentation and take
all such actions as set forth on Exhibit I hereto.

 

(iv)             Eyelevel Hong Kong. Sellers shall provide to Purchaser within
twenty (20) days after the Closing: (A) the most recent audited financials of
Eyelevel Hong Kong and (B) the bridging management accounts for the three (3)
months prior to closing, in order to satisfy stamping requirements in Hong Kong.

 

(v)               General. To the extent that the transfer of Shares, including
any governmental or other filing related thereto, of any of the Companies is not
completed by the Closing Date, Sellers hereby agree to cooperate fully with
Purchaser after the Closing Date to deliver such documentation and take such
further actions necessary to consummate the transfer of Shares as contemplated
hereunder. In addition, Sellers shall deliver any such documents and take any
such actions after the Closing Date as are necessary to appoint additional
directors or officers of any of the Companies as designated by Purchaser.

 

11.              Tax Matters.

 

(a)    Cooperation. Sellers and Purchaser agree to provide each other with such
assistance and access to records as may be reasonably requested by the others in
the preparation of any Tax Returns, any audit by a taxing authority, or any
judicial proceedings relating to liabilities for Taxes.

 

(b)   Tax Returns. Sellers’ Representative shall prepare and timely file all Tax
Returns of each Company due after the Closing Date for Tax periods, including
without limitation, Tax returns for the stub period ending on the Closing Date
(the “Pre-Closing Returns”), on a basis consistent with historic procedures and
practices and accounting methods of such Company, except as otherwise required
by law. Each Pre-Closing Return shall be submitted to Purchaser at least ninety
(90) days prior to the due date for the filing of such Pre-Closing Return (or,
if earlier, the due date of such Pre-Closing Returns, taking into account any
valid extensions of time to file) for Purchaser’s review, comment and approval.
If the parties are unable to resolve any dispute within forty-five (45) days of
the due date of any such Pre-Closing Returns (giving effect to any extensions
thereto), such dispute shall be resolved by an Accounting Firm in accordance
with the procedures of Section 3(b)(iii) and that in resolving any such dispute
the Accounting Firm shall adopt the Tax position that is “more likely than not
to be sustained,” and shall assume that the matter has already been identified
by the appropriate taxing authority. Notwithstanding the foregoing, Pre-Closing
Returns for Eyelevel CZ shall be submitted for Purchaser’s review at least ten
(10) days prior to the due date for such filing, and if parties are unable to
resolve any dispute within ten (5) days thereafter such dispute shall be
resolved by an Accounting Firm in accordance with the terms of this Section
11(b).

 



 

 

 

(c)    Liability for Taxes. Except for Tax liabilities of the Companies that are
reflected as current liabilities in the final determination of Actual Net
Working Capital, within three (3) business days after the delivery of written
demand from any Company, Sellers shall reimburse such Company for all Taxes of
such Company for any Tax period ending on or before the Closing Date and for the
Sellers’ portion of all Taxes of such Company for any Tax period that begins
before the Closing Date and ends after the Closing Date (a “Straddle Period”);
provided however that any such Taxes due and payable with respect to Eyelevel UK
shall be timely paid directly from the Sellers to the applicable Tax
authorities; provided further that any such Taxes due and payable with respect
to Eyelevel Russia shall be timely paid directly from the Sellers to the
Purchaser. Each Company shall be responsible for all Tax liabilities of such
Company for any Tax period that begins after the Closing Date and for its
portion (not being the Sellers’ portion) of all Tax liabilities of such Company
for any Straddle Period. Interest, penalties, or other additions to Tax related
to any Tax period ending on or before the Closing Date or the Sellers’ portion
of any Tax liabilities arising in respect of any Straddle Period shall be
treated as occurring prior to the Closing, regardless of when such items are
actually incurred or assessed. For the purposes of this Section 11(c), any Tax
liability relating to Eyelevel UK which is discharged by the use or set-off of a
Relief taken into account in the calculation of Actual Net Working Capital or
arising by reference to any event occurring after Closing shall be treated as
having arisen and become payable despite such discharge. “Relief” shall mean any
loss, relief, allowance, deduction or right to repayment of Tax.

 

(d)   Proration of Straddle Period Taxes. The parties agree to use the rules in
this Section 11(d) for determining each Company’s Tax liabilities that relate to
the Straddle Period (such Tax liabilities being the “Sellers’ portion” for the
purposes of Section 11(c)). With respect to Taxes measured by or imposed on
income, profits, sales, value added, receipts, uses, wages, or other payments or
accruals to or from other persons, the portion of any such Tax that is
attributable to the portion of the Straddle Period ending on the Closing Date
shall be the amount that would be payable if such Company filed a separate Tax
Return solely for the portion of the Straddle Period ending on the Closing Date.
In the case of all other Taxes, the portion of any such Tax that is attributable
to the portion of the Straddle Period ending on the Closing Date shall be
prorated based on the number of days in the portion of the Straddle Period
ending on the Closing Date relative to the total number of days in the entire
Straddle Period.

 

(e)    Audits. The parties agree that this Section 11(e) exclusively governs any
audit or other proceeding relating to any Pre-Closing Return and any Tax Return
filed on or before the Closing Date (collectively the “Prior Period Returns”).
After the Closing Date, Purchaser shall promptly notify the Sellers’
Representative in writing of any notice of audit or other proceeding or Tax
claim involving Prior Period Returns; provided, however, that Purchaser’s
failure to notify the Sellers’ Representative of any of the foregoing events or
actions shall not limit or otherwise contravene the rights of any Claiming Party
hereunder unless such failure materially prejudices the rights of Sellers.
Purchaser shall have the right to control the conduct of any Tax claim related
to the Prior Period Returns; provided, however, that the Purchaser shall keep
the Sellers’ Representative informed of all developments on a timely basis,
shall provide to the Sellers’ Representative copies of any and all
correspondence received from the Tax authority related to such Tax claim and
shall (to the extent permitted by the relevant Tax authority) provide the
Sellers’ Representative, at the Sellers’ Representative’s expense, with the
opportunity to attend and participate in all conferences, hearings and other
meetings relating to such audit, other proceeding or Tax claim. The Purchaser
shall not settle any such Tax claim with respect to any Prior Period Return
without the Sellers’ Representative’s written consent, which consent shall not
be unreasonably withheld, delayed or conditioned if such Tax claim may result in
any Tax liability for which the Sellers may be liable under this Agreement.

 



 

 

 

(f)    Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other similar fees and charges (including any penalties and interest)
incurred in connection with consummation of the transactions contemplated by
this Agreement shall be borne by the Sellers (except with respect to Eyelevel
UK, where such amounts shall be borne by the Purchaser).

 

(g)    Capital Gain Tax With Respect to Transfer of Eyelevel China. Sellers
shall perform tax filing with the competent Chinese tax authority in charge of
Eyelevel China for gains derived from the transfer of the entire Shares in
Eyelevel China as contemplated herein within seven (7) days from the date when
the applicable portion of the Purchase Price therefor is received by Sellers.
Sellers shall compensate Purchaser and Eyelevel China for any losses incurred
due to Sellers’ failure in timely settling the capital gain tax in accordance
with applicable Chinese tax laws and the requirement of the tax authorities.

 

(h)   Eyelevel UK. To the extent that any Tax obligation or liability of
Eyelevel UK arises for time periods prior to and including the Closing Date
(including any Tax liability accrued as at, or arising as a result of events,
acts or transactions occurring on or prior to, that date), to the extent not
reflected as a current liability in the Actual Net Working Capital, the Sellers
hereby agree to pay an amount equal to such Tax liability to the Purchasers
promptly after notification thereof.

 

(i)     Withholding Tax with Respect to Eyelevel Brazil. Purchaser is entitled
to deduct and withhold from the consideration otherwise payable pursuant to this
Agreement to the Sellers, the amount of the Brazilian withholding income tax due
on and attributable to the amount of any capital gain included within the
Purchase Price. The amounts to be withheld will be calculated and determined by
the Sellers, who will in writing instruct the Purchaser to withhold such
amounts, as so determined by the Sellers’ calculations. The Sellers will send to
the Purchaser their calculations of the amounts to be withheld, along with all
the relevant information from the Sellers in order to proceed with the payment
of the Purchase Price, including a printed screen of the Electronic Declaratory
Module Registry of Direct Foreign Investment (RDE-IED) maintained in the
Sisbacen System of the Central Bank of Brazil showing Sellers’ total registered
historical cost of the investment. The Sellers shall hold Purchaser harmless and
indemnified from any claims from the Brazilian Federal Revenue Service that may
arise out of such determination, provided that Purchaser shows the Sellers the
receipt that the withholding income tax was paid according to the Sellers’
instructions. To the extent that amounts are so withheld, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
Sellers in respect of whom such deduction and withholding was made.

 

12.              Fees and Expenses. Sellers will bear all of Sellers’ and the
Companies’ costs and expenses (including attorneys’ fees, accountants’ fees,
brokers’ fees, finders’ fees, and other professional fees and expenses) in
connection with the review, execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement. Purchaser will
bear all of Purchaser’s costs and expenses in connection with the review,
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement.

 

(a)                Governing Law; Waiver of Jury Trial. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO THE CONFLICTS OF LAW RULES THEREOF. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. Notwithstanding the foregoing, any Dispute relating to share title of
Eyelevel Russia shall be resolved under the applicable laws of the Russian
Federation.

 



 

 

 

13.              Disclosure Schedule. The Disclosure Schedules will be arranged
in sections corresponding to the numbered and lettered Sections. If a disclosure
is made in one of or in any Section of any of the Disclosure Schedule, such
disclosure will be deemed disclosed on such other Section or Sections of the
Disclosure Schedule to the extent that its relevance or applicability to
information called for by such other Section or Sections is reasonably apparent
on its face from a plain reading thereof, notwithstanding the omission of a
reference or cross reference thereto. Nothing in the Disclosure Schedule will be
adequate to disclose an exception to any representation or warranty unless the
applicable disclosure identifies the exception with reasonable particularity and
describes the facts relating to such exception in reasonable detail.

 

14.              Binding Effect; Assignment. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns, but will not be assignable or delegable by Sellers, on
the one hand, or Purchaser, on the other hand, without the prior written consent
of the other parties hereto, provided, however, that Purchaser shall be entitled
to assign its rights and benefits hereto, without the consent of any of the
Sellers (i) to an affiliate of Purchaser so long as the affiliate assumes
Purchaser’s obligations hereunder, and (ii) in connection with a sale of all or
substantially all of Purchaser’s or the Companies’ assets so long as the
assignee assumes Purchaser’s obligations hereunder; provided, further, however,
no such assignment shall limit Purchaser’s obligations hereunder which shall
remain primary together with any such assignee.

 

15.              Amendment and Waiver. This Agreement, or any provision hereof,
may be amended or waived as mutually agreed in writing by Purchaser and the
Sellers’ Representative. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other breach of this Agreement.

 

16.              Counterparts. The parties may execute this Agreement in
multiple counterparts, each of which will be deemed an original and all of
which, when taken together, will constitute one and the same instrument. The
parties may deliver executed signature pages to this Agreement by means of
facsimile, electronic mail or portable document format(.pdf), each of which
shall have the force and effect of an original.

 

17.              Notices. All notices, consents and other communications to be
sent or given hereunder by any of the parties shall in every case be in writing
and shall be deemed properly served if (a) delivered personally, (b) delivered
by a recognized overnight courier service, or (c) sent by facsimile transmission
with a confirmation copy sent by overnight courier, in each case, to the parties
at the addresses and facsimile numbers as set forth below or at such other
addresses and facsimile numbers as may be furnished in writing:

 

(a)      If to the Sellers, to the Sellers’ Representative:         Tomas Baca  
  c/o Eyelevel, s.r.o.     Prague 4     Kamýk, K Lesu 345/3     Postal Code 142
00     Fax:  (___) _____________     (b) If to the Purchaser:        
InnerWorkings, Inc.     600 West Chicago, Suite 850     Chicago, Illinois  60654
    Attention:  Joseph Busky    

Fax: (312) 642-3704

 



 

 

 

Date of service of such notice shall be (x) the date such notice is personally
delivered, (y) three (3) days after the date of delivery to the overnight
courier if sent by overnight courier, or (z) the next succeeding business day
after transmission by facsimile.

 

18.              No Third Party Beneficiaries. Except with respect to
reimbursements of Taxes to any of the Companies under Section 11(c) hereto, no
person or entity who is not a party to this Agreement shall be deemed to be a
beneficiary of any provision of this Agreement, and no such person shall have
any claim, cause of action, right or remedy pursuant to this Agreement.

 

19.              Arbitration.

 

(a)                Except with respect to the Restrictive Covenants, in any
action, suit, dispute or other proceeding brought in respect of this Agreement
or in respect of the breach, termination, enforcement, interpretation or
validity thereof (collectively, a “Dispute”), Purchaser shall appoint one
nominee/representative who shall in good faith attempt to resolve such Dispute
with Sellers’ Representative (collectively, the “Dispute Representatives”). In
the event such Dispute is not settled by the Dispute Representatives within
fifteen (15) days from the appointment of the Dispute Representatives, the
Dispute shall be referred to arbitration in accordance with this Section 19.

 

(b)               All Disputes shall be exclusively settled by binding
arbitration in Chicago, Illinois before a single arbitrator (the “Tribunal”).
The arbitration shall be administered by the American Arbitration Association
(“AAA”) pursuant to its Commercial Arbitration Rules (the “Arbitration Rules”)
then in effect. If the parties cannot agree to an arbitrator within ten (10)
days following referral of the Dispute to AAA, the arbitrator shall be appointed
in accordance with the Arbitration Rules.

 

(c)                The award of the Tribunal shall be final, conclusive and
binding upon the parties to such Dispute, and the parties shall be entitled (but
not obligated) to enter judgment thereon in any court of competent jurisdiction.
The successful or prevailing party of any arbitration or other legal proceeding
shall be entitled to recover from the other party all of such party’s costs and
related expenses in connection with such arbitration or other legal proceeding,
including, without limitation, reasonable attorneys’ fees and costs.

 

(d)               When any Dispute is referred to arbitration, except for the
matters under Dispute, the parties shall continue to exercise their remaining
respective rights and fulfill their remaining respective obligations under this
Agreement.

 

(e)                The Tribunal shall have authority to award relief under legal
or equitable principles, including interim or preliminary relief. Each party
agrees to take or cause to be taken all actions necessary to implement the
decision and award rendered by the Tribunal.

 

(f)                Notwithstanding the foregoing, this Section 19 shall not
apply to any Dispute arising under Section 10(c) hereof.

 

20.              Attorneys’ Fees. If a claim in arbitration is initiated by
either party to interpret or enforce any provision of this Agreement or
otherwise with respect to any claim or dispute arising out of or relating to
this Agreement, the prevailing party shall be entitled to recover its reasonable
attorney fees, court costs and all other out-of-pocket expenses, including
expert fees and costs of discovery, from the non-prevailing party.

 



 

 

 

21.              Entire Agreement. This Agreement, including the Exhibits and
Schedules attached hereto (and any other instruments executed and delivered in
connection herewith), and the Transaction Documents, embody the entire agreement
and understanding of the parties with respect to the transactions contemplated
by this Agreement. This Agreement supersedes all prior discussions,
negotiations, agreements and understandings (both written and oral) between the
parties with respect to the transactions contemplated hereby that are not
reflected or set forth in this Agreement, the Exhibits or the Schedules attached
hereto, or the Transaction Documents. To the extent that the terms of this
Agreement conflict with the terms of the China Transfer Agreement, the parties
hereto agree that the terms hereof shall prevail.

 

22.              “Knowledge” Defined. Where any representation or warranty
contained in this agreement is expressly qualified by reference to the
“knowledge” of the Sellers, such term shall mean the facts or other information
that are actually known by any Seller and that such Seller should be reasonably
expected to know after due inquiry as of the date of this Agreement. For this
purpose, “due inquiry” means (i) review of the relevant Sections of this
Agreement and corresponding Schedules of the Disclosure Schedule and (ii)
reasonable inquiry of individual officers or other management-level employees of
the Companies who are likely to have knowledge of the particular subject matter.

 

23.              Sellers’ Representative.

 

(a)             Each Seller, on behalf of itself and each of its successors,
assigns and heirs, hereby irrevocably appoints Tomas Baca, as such Seller’s
representative and exclusive agent (the “Sellers’ Representative”), to act on
behalf of such Seller in connection with, and to facilitate, any and all
transactions arising from, in connection with an incident to the transactions
contemplated hereby. In such capacity, Sellers’ Representative shall have the
sole and exclusive power and authority to perform all actions required or
permitted to be performed by Sellers’ Representative on behalf of Sellers under
this Agreement or any other Transaction Document. A decision, act, consent or
instruction of Sellers’ Representative shall constitute a decision, act, consent
or instruction from Sellers and shall be final, binding and conclusive as to
Sellers. Purchaser may rely upon any such decision, act, consent or instruction
of Sellers’ Representative as being the decision, act, consent or instruction of
Sellers. Purchaser is hereby relieved from any liability to any persons for any
acts done by them in accordance with such decision, act, consent or instruction
of Sellers’ Representative. In furtherance of the foregoing, any reference to a
power of Sellers under this Agreement, to be exercised or otherwise taken, shall
be a power vested in Sellers’ Representative.

 

(b)                  Sellers’ Representative shall have no liability to any
Seller with respect to actions taken or omitted to be taken in Sellers’
Representative’s capacity as Sellers’ Representative, except with respect to any
liability resulting from Sellers’ Representative’s gross negligence or willful
misconduct. Sellers’ Representative shall be entitled to rely upon any
directions received from any Seller; provided, however, that Sellers’
Representative shall not be required to follow any such direction, and shall be
under no obligation to take any action in its capacity as Sellers’
Representative, unless Sellers’ Representative has been provided with funds,
security or indemnities which, in the sole determination of Sellers’
Representative, are sufficient to protect Sellers’ Representative against the
costs, expenses and liabilities which may be incurred by Sellers’ Representative
in responding to such direction or taking such action. Sellers’ Representative
shall be entitled to engage such counsel, experts and other agents and
consultants as Sellers’ Representative shall deem necessary in connection with
exercising Sellers’ Representative powers and performing Sellers’ Representative
function hereunder and (in the absence of bad faith on the part of Sellers’
Representative) shall be entitled to conclusively rely on the opinions and
advice of such persons. Sellers’ Representative shall be entitled to
reimbursement by Sellers, in proportion to each such Seller’s equity ownership
of the Companies immediately prior to the Closing, for all reasonable expenses,
disbursements and advances (including fees and disbursements of Sellers’
Representative counsel, experts and other agents and consultants) incurred by
Sellers’ Representative in such capacity, and for indemnification, by Sellers,
against any loss, liability or expenses arising out of actions taken or omitted
to be taken in Sellers’ Representative capacity as Sellers’ Representative
(except for those arising out of Sellers’ Representative’s gross negligence or
willful misconduct), including the costs and expenses of investigation and
defense of claims.

 



 

 

 

24.              Public Announcements. No party to this Agreement shall make or
issue any press release or public document or statement relating to this
Agreement or the terms, conditions or other matters contained herein without
obtaining the prior approval of the other parties; provided, however, that no
consent shall be necessary for making such public announcements or disclosures
as may be required by, or deemed advisable by legal counsel pursuant to,
applicable law or the rules of any stock exchange or national securities
association.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Closing
Date. Each of the parties hereto acknowledges that it has read and understood
this Agreement and has either obtained its own independent counsel with respect
to the transactions contemplated hereby, or waived its right to have counsel
review this Agreement.

 

  PURCHASER:       InnerWorkings, INC.       By: /s/ Joseph Busky   Name:  
Joseph Busky   Its: Chief Financial Officer         SELLERS:       /s/ Tomas
Baca   Tomas Baca       /s/ Filip Zak   Filip Zak

 



 

 